OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08261 MEMBERS Mutual Funds (Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711 (Address of principal executive offices)(Zip code) Pamela M. Krill Madison/Mosaic Legal and Compliance Department 550 Science Drive Madison, WI 53711 (Name and address of agent for service) Registrant's telephone number, including area code: 608-274-0300 Date of fiscal year end: October 31 Date of reporting period: April 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspoection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s 3507. Item 1. Report to Shareholders. MEMBERS(R) Mutual Funds Semi-annual Report April 30, 2012 CONSERVATIVE ALLOCATION FUND MODERATE ALLOCATION FUND AGGRESSIVE ALLOCATION FUND CASH RESERVES FUND BOND FUND HIGH INCOME FUND DIVERSIFIED INCOME FUND EQUITY INCOME FUND LARGE CAP VALUE FUND LARGE CAP GROWTH FUND MID CAP FUND SMALL CAP FUND INTERNATIONAL STOCK FUND This material is for reporting purposes only and shall not be used in connection with a solicitation, offer or any proposed sale of securities unless preceded or accompanied by a prospectus. MEMBERS Mutual Funds | April 30, 2012 Table of Contents Page Review of Period MEMBERS Mutual Funds Performance 2 Economic Overview 7 Outlook 8 Conservative Allocation Fund 9 Moderate Allocation Fund 10 Aggressive Allocation Fund 11 Cash Reserves Fund 13 Bond Fund 13 High Income Fund 14 Diversified Income Fund 15 Equity Income Fund 17 Large Cap Value Fund 19 Large Cap Growth Fund 20 Mid Cap Fund 21 Small Cap Fund 23 International Stock Fund 24 Benchmark Descriptions 26 Portfolios of Investments Conservative Allocation Fund 27 Moderate Allocation Fund 28 Aggressive Allocation Fund 29 Cash Reserves Fund 30 Bond Fund 31 High Income Fund 34 Diversified Income Fund 38 Equity Income Fund 41 Large Cap Value Fund 44 Large Cap Growth Fund 45 Mid Cap Fund 47 Small Cap Fund 48 International Stock Fund 50 Financial Statements Statements of Assets and Liabilities 52 Statements of Operations 56 Statements of Changes in Net Assets 58 Financial Highlights 64 Notes to Financial Statements 83 Other Information 98 Nondeposit investment products are not federally insured, involve investment risk, may lose value and are not obligations of or guaranteed by any financial institution. For more complete information about MEMBERS Mutual Funds, including charges and expenses, request a prospectus from your financial adviser or from MEMBERS Mutual Funds at 1-800-877-6089; P.O. Box 8390, Boston, MA 02266-8390. Consider the investment objectives, risks, and charges and expenses of any fund carefully before investing. The prospectus contains this and other information about the investment company. Nothing in this report represents a recommendation of a security by the investment adviser. Portfolio holdings may have changed since the date of this report. 1 MEMBERS Mutual Funds | April 30, 2012 MEMBERS MUTUAL FUNDS PERFORMANCE Average Annual Total Returns As of April 30, 2012 As of March 31, 2012 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 FIXED INCOME FUNDS - maximum sales charge 4.5% Cash Reserves Fund - No Sales Charge Class A Without Sales Charge MFAXX 0.00% 0.00% 0.00% 0.00% 0.00% 0.93% 1.57% 2.47% 0.00% 0.00% 0.00% 1.01% 1.58% 2.49% 0.55% Class B Without Sales Charge MFBXX 0.00% 0.00% 0.00% 0.00% 0.00% 0.69% 1.09% 1.90% 0.00% 0.00% 0.00% 0.75% 1.10% 1.91% 1.30% With Sales Charge -4.50% -4.50% -4.50% -4.50% -1.18% 0.30% 1.09% 1.90% -4.50% -4.50% -1.18% 0.36% 1.10% 1.91% 90-day U.S. T-Bill (Citigroup/Salomon) 0.01% 0.01% 0.01% 0.04% 0.11% 1.03% 1.80% 2.67% 0.01% 0.05% 0.11% 1.12% 1.81% 2.68% Bond Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MBOAX 1.06% -0.07% 0.40% 6.25% 4.91% 4.77% 4.35% 4.75% -0.65% 6.21% 4.56% 4.65% 4.42% 4.70% 0.90% With Sales Charge -3.52% -4.53% -4.09% 1.50% 3.31% 3.81% 3.87% 4.41% -5.10% 1.42% 2.96% 3.69% 3.94% 4.36% Class B Without Sales Charge MBOBX 1.09% -0.16% 0.25% 5.45% 4.17% 4.01% 3.58% 3.97% -0.83% 5.31% 3.79% 3.87% 3.63% 3.91% 1.65% With Sales Charge -3.41% -4.63% -4.24% 0.95% 3.08% 3.66% 3.58% 3.97% -5.28% 0.81% 2.69% 3.52% 3.63% 3.91% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.17% 0.59% 1.46% 7.69% 6.93% 6.46% 5.80% 6.10% 0.29% 7.77% 6.58% 6.33% 5.88% 6.05% Class Y Without Sales Charge MBOYX 1.08% 0.00% 0.49% 6.52% 5.20% 5.04% N/A 5.33% -0.59% 6.47% 4.81% 4.90% N/A 5.21% 0.65% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.17% 0.59% 1.46% 7.69% 6.93% 6.46% N/A 6.79% 0.29% 7.77% 6.58% 6.33% N/A 6.67% High Income Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MHNAX 0.84% 2.32% 4.47% 5.22% 12.83% 6.13% 7.43% 5.52% 3.61% 5.80% 14.19% 6.25% 7.49% 5.49% 1.00% With Sales Charge -3.66% -2.26% -0.28% 0.47% 11.10% 5.15% 6.93% 5.18% -1.11% 0.98% 12.43% 5.28% 6.99% 5.15% Class B Without Sales Charge MHNBX 0.76% 2.10% 4.30% 4.54% 11.99% 5.33% 6.64% 4.74% 3.51% 4.97% 13.33% 5.45% 6.70% 4.72% 1.75% With Sales Charge -3.74% -2.40% -0.20% 0.09% 11.06% 5.02% 6.64% 4.74% -0.99% 0.50% 12.41% 5.14% 6.70% 4.72% Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index 1.01% 3.22% 6.22% 5.13% 19.75% 7.95% 9.03% 6.79% 5.16% 5.63% 23.69% 8.02% 9.10% 6.76% Class Y Without Sales Charge MHNYX 0.86% 2.25% 4.59% 5.43% 13.09% 6.37% N/A 7.45% 3.70% 6.01% 14.45% 6.51% N/A 7.40% 0.75% Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index 1.01% 3.22% 6.22% 5.13% 19.75% 7.95% N/A 8.96% 5.16% 5.63% 23.69% 8.02% N/A 8.91% Performance data quoted represents past performance. Past performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Visit www.membersfunds.comto obtain more current performance data. This piece must be accompanied or preceded by a current MEMBERS Mutual Fund prospectus. An investment in any MEMBERS Mutual Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation, the National Credit Union Administration or any other government agency.Although the Cash Reserves Fund seeks to preserve the value of the investment at $1.00 per share, it is possible to lose money by investing in the fund. Mutual funds are subject to investment risk. Not Part of the Semi-annual Report 2 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2012 Average Annual Total Returns As of April 30, 2012 As of March 31, 2012 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 HYBRID FUNDS - maximum sales charge 5.75% Diversified Income Fund Class A Without Sales Charge MBLAX 0.53% 3.17% 4.34% 5.89% 13.08% 3.58% 4.77% 5.05% 3.79% 8.00% 13.91% 3.85% 4.42% 5.05% 1.10% With Sales Charge -5.27% -2.74% -1.62% -0.23% 10.89% 2.36% 4.15% 4.62% -2.14% 1.78% 11.69% 2.62% 3.80% 4.61% Class B Without Sales Charge MBLNX 0.46% 3.05% 4.06% 5.15% 12.23% 2.81% 3.99% 4.28% 3.58% 7.23% 13.09% 3.07% 3.65% 4.27% 1.85% With Sales Charge -4.04% -1.45% -0.44% 0.65% 11.29% 2.48% 3.99% 4.28% -0.92% 2.73% 12.17% 2.74% 3.65% 4.27% Custom Blended Index (50% Fixed Income 50% Equity)7 0.27% 3.83% 6.61% 6.60% 13.42% 4.19% 5.62% N/A 6.32% 8.55% 15.13% 4.64% 5.37% N/A Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.17% 0.59% 1.46% 7.69% 6.93% 6.46% 5.80% 6.10% 0.29% 7.77% 6.58% 6.33% 5.88% 6.05% Russell 1000(R) Index -0.58% 7.03% 12.25% 4.11% 19.88% 1.23% 5.09% 4.97% 12.90% 7.86% 24.03% 2.19% 4.53% 5.04% Conservative Allocation Fund - Inception Date 6/30/2006 for Class A and B, 2/29/2008 for Class C Class A Without Sales Charge MCNAX 0.39% 1.80% 4.18% 2.79% 9.87% 2.02% N/A 3.35% 3.77% 4.33% 11.47% 2.22% N/A 3.33% 1.40% With Sales Charge -5.38% -4.02% -1.81% -3.10% 7.70% 0.82% N/A 2.31% -2.19% -1.66% 9.30% 1.02% N/A 2.27% Class B Without Sales Charge MCNBX 0.39% 1.71% 3.99% 2.07% 9.09% 1.28% N/A 2.61% 3.58% 3.60% 10.63% 1.46% N/A 2.57% 2.15% With Sales Charge -4.11% -2.79% -0.51% -2.43% 8.10% 0.92% N/A 2.46% -0.92% -0.90% 9.67% 1.10% N/A 2.42% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.17% 0.59% 1.46% 7.69% 6.93% 6.46% N/A 6.79% 0.29% 7.77% 6.58% 6.33% N/A 6.67% Conservative Allocation Custom Index 3 0.47% 2.58% 4.99% 5.71% 12.88% 4.87% N/A 6.09% 4.49% 7.33% 12.70% 5.15% N/A 6.09% Class C Without Sales Charge MCOCX 0.39% 1.61% 3.88% 1.97% 9.05% N/A N/A 1.84% 3.47% 3.50% 10.63% N/A N/A 1.78% 2.15% With Sales Charge -0.61% 0.61% 2.88% 0.97% 9.05% N/A N/A 1.84% 2.47% 2.50% 10.63% N/A N/A 1.78% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index 6 1.17% 0.59% 1.46% 7.69% 6.93% N/A N/A 6.14% 0.29% 7.77% 6.58% N/A N/A 5.97% Conservative Allocation Custom Index 3 0.47% 2.58% 4.99% 5.71% 12.88% N/A N/A 5.28% 4.49% 7.33% 12.70% N/A N/A 5.27% Moderate Allocation Fund - Inception Date 6/30/2006 for Class A and B, 2/29/2008 for Class C Class A Without Sales Charge MMDAX 0.00% 2.75% 5.65% 1.56% 12.00% -0.05% N/A 2.22% 5.65% 4.11% 14.70% 0.41% N/A 2.25% 1.52% With Sales Charge -5.79% -3.17% -0.39% -4.28% 9.80% -1.23% N/A 1.19% -0.39% -1.92% 12.44% -0.77% N/A 1.21% Class B Without Sales Charge MMDRX 0.00% 2.55% 5.45% 0.89% 11.18% -0.81% N/A 1.47% 5.45% 3.23% 13.82% -0.36% N/A 1.49% 2.27% With Sales Charge -4.50% -1.95% 0.95% -3.58% 10.23% -1.18% N/A 1.30% 0.95% -1.27% 12.91% -0.73% N/A 1.32% S&P 500 Index -0.63% 7.08% 11.88% 4.76% 19.46% 1.01% N/A 3.83% 12.59% 8.54% 23.42% 2.01% N/A 4.00% Moderate Allocation Custom Index 4 -0.10% 3.79% 7.34% 2.98% 16.71% 3.17% N/A 5.14% 7.45% 5.92% 16.75% 3.74% N/A 5.24% Class C Without Sales Charge MMDCX -0.10% 2.55% 5.33% 0.79% 11.18% N/A N/A 0.08% 5.44% 3.34% 13.80% N/A N/A 0.11% 2.27% With Sales Charge -1.10% 1.55% 4.33% -0.20% 11.18% N/A N/A 0.08% 4.44% 2.34% 13.80% N/A N/A 0.11% S&P 500 Index -0.63% 7.08% 11.88% 4.76% 19.46% N/A N/A 2.76% 12.59% 8.54% 23.42% N/A N/A 2.98% Moderate Allocation Custom Index 4 -0.10% 3.79% 7.34% 2.98% 16.71% N/A N/A 4.07% 7.45% 5.92% 16.75% N/A N/A 4.18% Not Part of the Semi-annual Report 3 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2012 Average Annual Total Returns As of April 30, 2012 As of March 31, 2012 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 Aggressive Allocation Fund - Inception Date 6/30/2006 for Class A and B, 2/29/2008 for Class C Class A Without Sales Charge MAGSX -0.41% 3.16% 6.41% -0.67% 13.93% -2.28% N/A 0.90% 6.85% 2.62% 17.93% -1.55% N/A 0.98% 1.63% With Sales Charge -6.14% -2.78% 0.31% -6.38% 11.69% -3.43% N/A -0.12% 0.72% -3.26% 15.62% -2.71% N/A -0.05% Class B Without Sales Charge MAGBX -0.61% 2.97% 6.12% -1.45% 13.05% -3.02% N/A 0.14% 6.78% 1.93% 17.12% -2.27% N/A 0.25% 2.38% With Sales Charge -5.09% -1.53% 1.62% -5.85% 12.13% -3.40% N/A -0.03% 2.28% -2.57% 16.27% -2.65% N/A 0.08% S&P 500 Index -0.63% 7.08% 11.88% 4.76% 19.46% 1.01% N/A 3.83% 12.59% 8.54% 23.42% 2.01% N/A 4.00% Aggressive Allocation Custom Index 5 -0.74% 4.83% 9.56% -0.73% 20.16% 0.99% N/A 3.82% 10.37% 3.66% 20.46% 1.87% N/A 4.01% Class C Without Sales Charge MAACX -0.51% 2.97% 6.23% -1.45% 13.03% N/A N/A -1.90% 6.78% 1.93% 17.06% N/A N/A -1.81% 2.38% With Sales Charge -1.51% 1.97% 5.23% -2.43% 13.03% N/A N/A -1.90% 5.78% 0.93% 17.06% N/A N/A -1.81% S&P 500 Index -0.63% 7.08% 11.88% 4.76% 19.46% N/A N/A 2.76% 12.59% 8.54% 23.42% N/A N/A 2.98% Aggressive Allocation Custom Index  5 -0.74% 4.83% 9.56% -0.73% 20.16% N/A N/A 2.30% 10.37% 3.66% 20.46% N/A N/A 2.53% EQUITY FUNDS - maximum sales charge 5.75% Equity Income Fund- Inception Date 10/31/09 Class A Without Sales Charge MENAX -0.58% 2.75% 7.97% 8.38% N/A N/A N/A 8.62% 8.60% 9.12% N/A N/A N/A 9.19% 1.25% With Sales Charge -6.30% -3.16% 1.76% 2.14% N/A N/A N/A 6.07% 2.36% 2.84% N/A N/A N/A 6.55% Class Y Without Sales Charge MENYX -0.48% 2.94% 8.37% 8.60% N/A N/A N/A 8.87% 8.89% 9.24% N/A N/A N/A 9.40% 1.00% S&P 500 Index -0.63% 7.08% 11.88% 4.76% N/A N/A N/A 15.08% 12.59% 8.54% N/A N/A N/A 15.93% CBOE BuyWrite Monthly Index 0.51% 4.10% 5.53% 7.63% N/A N/A N/A 10.51% 4.99% 9.38% N/A N/A N/A 10.65% Large Cap Value Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MGWAX 0.22% 5.59% 8.10% 4.77% 16.32% -2.29% 2.99% 3.37% 7.86% 8.32% 19.65% -1.61% 2.41% 3.38% 1.16% With Sales Charge -5.55% -0.51% 1.87% -1.22% 14.04% -3.44% 2.38% 2.95% 1.65% 2.06% 17.33% -2.77% 1.81% 2.95% Class B Without Sales Charge MGWBX 0.15% 5.42% 7.79% 3.95% 15.42% -3.03% 2.21% 2.60% 7.63% 7.52% 18.76% -2.35% 1.65% 2.60% 1.91% With Sales Charge -4.35% 0.92% 3.29% -0.55% 14.54% -3.41% 2.21% 2.60% 3.13% 3.02% 17.93% -2.72% 1.65% 2.60% Russell 1000(R) Value Index -1.02% 5.98% 9.99% 1.03% 18.32% -1.73% 4.83% 5.25% 11.12% 4.79% 22.82% -0.81% 4.58% 5.36% Class Y Without Sales Charge MYLVX 0.29% 5.67% 8.19% 5.04% 16.61% -2.05% N/A 1.34% 7.87% 8.60% 19.92% -1.37% N/A 1.30% 0.91% Russell 1000(R) Value Index -1.02% 5.98% 9.99% 1.03% 18.32% -1.73% N/A 1.71% 11.12% 4.79% 22.82% -0.81% N/A 1.91% Not Part of the Semi-annual Report 4 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance ( continued) | April 30, 2012 Average Annual Total Returns As of April 30, 2012 Aas of March 31, 2012 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 Large Cap Growth Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MCAAX -1.41% 5.96% 11.23% 1.93% 15.57% 2.33% 3.33% 4.09% 12.83% 6.38% 19.29% 3.49% 2.67% 4.21% 1.20% With Sales Charge -7.09% -0.11% 4.81% -3.91% 13.32% 1.13% 2.73% 3.66% 6.31% 0.28% 16.95% 2.28% 2.06% 3.78% Class B Without Sales Charge MCPBX -1.49% 5.72% 10.96% 1.21% 14.74% 1.57% 2.57% 3.32% 12.64% 5.63% 18.43% 2.71% 1.91% 3.45% 1.95% With Sales Charge -5.92% 1.22% 6.46% -3.29% 13.84% 1.19% 2.57% 3.32% 8.14% 1.13% 17.60% 2.35% 1.91% 3.45% Russell 1000(R) Growth Index -0.15% 8.06% 14.51% 7.26% 21.44% 4.11% 5.16% 4.01% 14.69% 11.02% 25.28% 5.10% 4.28% 4.04% Class Y Without Sales Charge MYLGX -1.40% 5.98% 11.29% 2.17% 15.88% 2.58% N/A 4.57% 12.87% 6.66% 19.59% 3.74% N/A 4.90% 0.95% Russell 1000(R) Growth Index -0.15% 8.06% 14.51% 7.26% 21.44% 4.11% N/A 6.27% 14.69% 11.02% 25.28% 5.10% N/A 6.39% Mid Cap Fund - Inception Date 2/29/2000 for Class A and B, 6/30/2006 for Class Y Class A Without Sales Charge MERAX 0.40% 6.13% 11.19% 3.91% 20.86% 1.40% 6.00% -2.33% 10.75% 7.38% 28.96% 2.24% 5.13% -2.38% 1.40% With Sales Charge -5.34% 0.00% 4.78% -2.10% 18.47% 0.20% 5.36% -2.81% 4.36% 1.23% 26.45% 1.03% 4.50% -2.86% Class B Without Sales Charge MERBX 0.44% 6.08% 11.11% 3.19% 19.95% 0.63% 5.19% -3.06% 10.62% 6.45% 27.84% 1.44% 4.34% -3.12% 2.15% With Sales Charge -4.06% 1.58% 6.61% -1.31% 19.13% 0.24% 5.19% -3.06% 6.12% 1.95% 27.13% 1.06% 4.34% -3.12% Russell Midcap(R) Index -0.33% 6.13% 12.56% -0.03% 22.98% 2.19% 8.03% 6.79% 12.94% 3.31% 29.13% 3.03% 7.85% 6.87% Class Y Without Sales Charge MYMCX 0.40% 6.18% 11.34% 4.13% 21.17% 1.67% N/A 4.65% 10.90% 7.57% 29.22% 2.51% N/A 4.65% 1.15% Russell Midcap(R) Index -0.33% 6.13% 12.56% -0.03% 22.98% 2.19% N/A 4.97% 12.94% 3.31% 29.13% 3.03% N/A 5.10% Small Cap Fund - Inception Date 12/27/2006 for Class A and B, 1/9/2007 for Class Y Class A Without Sales Charge MASVX -0.94% 2.92% 8.68% -0.04% 20.95% 3.10% N/A 4.10% 9.71% 4.20% 27.76% 3.70% N/A 4.35% 1.50% With Sales Charge -6.66% -3.00% 2.46% -5.76% 18.57% 1.88% N/A 2.95% 3.43% -1.79% 25.24% 2.48% N/A 3.18% Class B Without Sales Charge MBSVX -0.96% 2.81% 8.52% -0.81% 20.03% 2.44% N/A 3.42% 9.57% 3.39% 26.76% 3.03% N/A 3.67% 2.25% With Sales Charge -5.42% -1.69% 4.02% -5.13% 19.22% 2.08% N/A 3.26% 5.07% -1.11% 26.03% 2.68% N/A 3.50% Russell 2000(R) Index -1.54% 3.39% 10.70% -4.25% 20.34% 1.45% N/A 2.06% 12.44% -0.18% 26.90% 2.13% N/A 2.40% Russell 2000(R) Value Index -1.45% 3.12% 9.98% -4.06% 18.77% -0.49% N/A 0.00% 11.59% -1.07% 25.36% 0.01% N/A 0.28% Class Y Without Sales Charge MYSVX -0.94% 3.01% 8.89% 0.22% 21.21% 3.35% N/A 4.74% 9.92% 4.47% 28.06% 3.96% N/A 5.01% 1.25% Russell 2000(R) Index -1.54% 3.39% 10.70% -4.25% 20.34% 1.45% N/A 2.34% 12.44% -0.18% 26.90% 2.13% N/A 2.68% Russell 2000(R) Value Index -1.45% 3.12% 9.98% -4.06% 18.77% -0.49% N/A 0.31% 11.59% -1.07% 25.36% 0.01% N/A 0.59% Not Part of the Semi-annual Report 5 MEMBERS Mutual Funds | MEMBERS Mutual Funds Performance (concluded) | April 30, 2012 Average Annual Total Returns Monthly as of April 30, 2012 Quarterly as of March 31, 2012 Ticker Symbol One Month Three Months Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Year-to- Date One Year Three Years Five Years Ten Years Since Inception1 Expense Ratio2 International Stock Fund - Inception Date 6/30/2006 for Class Y Class A Without Sales Charge MINAX -1.22% 4.59% 10.07% -7.29% 12.47% -2.40% 6.91% 4.47% 11.44% -0.10% 16.74% -1.49% 7.20% 4.58% 1.60% With Sales Charge -6.92% -1.41% 3.76% -12.65% 10.27% -3.55% 6.27% 4.04% 5.04% -5.82% 14.47% -2.65% 6.56% 4.15% Class B Without Sales Charge MINBX -1.25% 4.35% 9.80% -8.00% 11.64% -3.14% 6.11% 3.69% 11.18% -0.93% 15.82% -2.23% 6.38% 3.80% 2.35% With Sales Charge -5.69% -0.15% 5.30% -12.08% 10.69% -3.44% 6.11% 3.69% 6.68% -5.32% 14.95% -2.54% 6.38% 3.80% MSCI EAFE Index (net) -1.96% 3.19% 8.69% -12.82% 11.78% -4.72% 5.42% 4.08% 10.86% -5.77% 17.13% -3.51% 5.70% 4.25% Class Y Without Sales Charge -1.13% 4.69% 10.19% -6.97% 12.76% -2.15% N/A 1.40% 11.45% 0.06% 17.00% -1.25% N/A 1.62% 1.35% MSCI EAFE Index (net) -1.96% 3.19% 8.69% -12.82% 11.78% -4.72% N/A -0.37% 10.86% -5.77% 17.13% -3.51% N/A -0.03% 1 Fund Inception Date is 12/29/1997 unless noted. 2 See Fund prospectus for further details on annual fund operating expenses. 3 Conservative Allocation Custom Index consists of 65% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index, 30% Russell 3000 Index and 5% MSCI EAFE Index. 4 Moderate Allocation Custom Index consists of 45% Russell 3000 Index, 40% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 15% MSCI EAFE Index. 5 Aggressive Allocation Custom Index consists of 55% Russell 3000 Index, 15% Bank of America Merrill Lynch U.S. Corp. Govt. & Mtg. Index and 30% MSCI EAFE Index. 6 Bank of America Merrill Lynch U.S. Corp, Govt & Mortg Index is prior Merrill Lynch U.S. Domestic Master Index. 7 Custom Blended Index consists of 50% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index and 50% S&P 500 Index. Not Part of the Semi-annual Report 6 MEMBERS Mutual Funds | April 30, 2012 Review of Period ECONOMIC OVERVIEW The global economic backdrop appeared bleak as we entered this six-month period in November, 2011. Ongoing turmoil in the Eurozone remained heavy on investors’ minds along with continued fears that U.S. economic growth would disappoint. Renewed forecasts of imminent recession in the U.S. were widespread and investors avoided riskier assets in favor of the perceived safety and liquidity of U.S. dollar-based government bonds. Worldwide stock markets declined steeply in November, with the broad international index, MSCI EAFE Index, falling -11.9% to its period low on November 25, while the U.S. stock market was somewhat more resilient, hitting its own low of -7.3% from the period start on the same date. The flight-to-safety move pushed intermediate and long-term U.S. Treasury yields into record territory, with the yield on the 10-Year Treasury dipping well below 2%, and coming close to its all-time bottom with a close of 1.80% on January 31, 2012. However, early into the six-month period the U.S. economic picture brightened and fears of an impending financial crisis in Europe eased. Domestically, capital spending picked up, labor markets showed signs of improvement and consumer spending was reported to be better than expected. By period end in April 2012, the early stock market losses had been reversed, with the S&P 500 gaining 12.77% for the six-month period. From fears of recession at the outset of the fourth quarter, consensus growth expectations changed to an annualized fourth quarter growth rate of approximately 2.8%. This shift could be seen in the rapid rise of the yield on the 10-year Treasury Bond, which spiked from its lows near 1.8% to the period high of 2.38% on March 19, 2012. Against this backdrop of exceeding the modest economic expectations at home, the Federal Reserve retained its commitment to very low short-term interest rates, and supported the long end of the bond market with open market purchases of long-dated maturities (Operation Twist) leading to further yield curve flattening (meaning less difference between short-term and long-term yields). The Fed also hinted at adding purchases of mortgage-backed securities to its stimulus arsenal, contributing to the decline in mortgage rates to a level below 4%. This optimism continued as we moved through the first quarter of 2012, with signs of sustainable U.S. economic growth building upon positive momentum from late 2011. Improvements in both employment and manufacturing seemed destined to boost the economy and assist the housing market out of its prolonged downturn. Eurozone concerns abated during the first months of 2012 and market participants began to refocus on fundamental economic factors. The resulting confidence led investors to prefer higher risk investments, continuing the trend which had begun in the fourth quarter of 2011. Greece showed progress in renegotiating its sovereign debt and other European countries undertook austerity measures to bolster its own well-being. As Greek creditors agreed to new debt terms, the market responded by renewing their penchant for risk. In the U.S., the Fed lengthened its commitment towards accommodative rates to 2014, although this forecast was made contingent upon economic conditions. Additionally, the Fed provided detailed estimates for GDP, unemployment and inflation – all pointing to modest economic growth. 7 MEMBERS Mutual Funds | Review of Period | April 30, 2012 OUTLOOK Housing, high unemployment and the threat of Eurozone contagion continue to be the primary risks confronting the U.S. economy. It is our opinion that the market’s discounting of risk which characterized much of this period is premature and likely temporary. Housing remains in the doldrums despite low mortgage rates, lower home prices and an improved jobs picture. Corporations continue to report good earnings, but many have lowered their earnings outlook and are unlikely to invest without evidence of increasing economic activity. In Europe the good news from Greece did not solve its fiscal issues, nor address the broad effects of the underlying debt crisis. We expect to see additional bouts of tension in Europe as the pain of deleveraging continues. 8 MEMBERS Mutual Funds | Review of Period | April 30, 2012 CONSERVATIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Conservative Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. INVESTING ENVIRONMENT The global economic backdrop appeared bleak as we entered this six-month period in November 2011. Ongoing turmoil in Europe remained heavy on investors’ minds along with continued fears that U.S. economic growth would disappoint. Investor expectations were therefore low and this helped set the stage for a healthy recovery in U.S. equities. A combination of incrementally better economic data (with the exception of Europe) and "we’ve got your back" style monetary policy was more than enough to embolden market participants to once again take on risk. While there’s still plenty to fret about, investors continued to be warmed by the highly aggressive and coordinated liquidity interventions of central banks across much of the globe. The actions of the European Central Bank (ECB) were particularly noteworthy. The ECB’s creative liquidity measures provided just-in-time assistance to a laundry list of highly stressed European banks, helping diffuse the fear of a Europe-induced global financial contagion and supporting a rise in global financial asset values. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Bond Funds 65% Foreign Bond Funds 4% Foreign Stock Funds 5% Money Market Funds and Other Net Assets 2% Stock Funds 24% PERFORMANCE DISCUSSION For the six-month period ended April 30, 2012, the MEMBERS Conservative Allocation Fund returned 4.34% (Class A shares at net asset value), while the Conservative Allocation Custom Index returned 5.52%. Although the fund’s core equity holdings produced solid returns, they lagged the benchmark which accounts for the majority of the performance lag. U.S. equities finished the six-month period with a 12.74% gain as measured by the Russell 3000(R) Index, the international equity MSCI EAFE Net Index returned 2.44%, and bonds were positive, with the Barclays Capital U.S. Aggregate Bond index also providing a 2.44% return. U.S. equities easily outdistanced foreign equities as investors became increasingly concerned with the spreading sovereign debt crisis in Europe. 9 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Conservative Allocation Fund (concluded) Top contributors to the fund’s performance included: MEMBERS Large Cap Value Y, which returned 11.37%; Mosaic Disciplined Equity Y at 10.64%; and MEMBERS Equity Income Y at 9.30%. Top detractors to performance included: Mosaic Institutional Bond Y which returned 1.25%; MEMBERS Bond Y at 1.57%; and IVA Worldwide at 2.63%. FUND CHANGES During the period, we made a concentrated effort to improve the diversification of the fund’s fixed income holdings. We reduced the position sizes of PIMCO Total Return Fund and PIMCO Investment Grade Corporate Bond Fund and initiated new positions in Metropolitan West Total Return Bond Fund, Mosaic Investment Grade Bond Fund, and TCW Emerging Markets Income Fund. In addition, we added iShares S&P 100 Index Fund to increase the fund’s exposure to attractively valued U.S. mega cap equities. The initial funding for iShares S&P 100 Index Fund came from a liquidation of its holding in the Calamos Growth & Income Fund. MODERATE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Moderate Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. INVESTING ENVIRONMENT The global economic backdrop appeared bleak as we entered this six-month period in November, 2011. Ongoing turmoil in Europe remained heavy on investors’ minds along with continued fears that U.S. economic growth would disappoint. Investor expectations were therefore low and this helped set the stage for a healthy recovery in U.S. equities. A combination of incrementally better economic data (with the exception of Europe) and "we’ve got your back" style monetary policy was more than enough to embolden market participants to once again take on risk. While there’s still plenty to fret about, investors continued to be warmed by the highly aggressive and coordinated liquidity interventions of central banks across much of the globe. The actions of the European Central Bank (ECB) were particularly noteworthy. The ECB’s 10 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Moderate Allocation Fund (concluded) creative liquidity measures provided just-in-time assistance to a laundry list of highly stressed European banks, helping diffuse the fear of a Europe-induced global financial contagion and supporting a rise in global financial asset values. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Bond Funds 41% Foreign Bond Funds 3% Foreign Stock Funds 10% Money Market Funds and Other Net Assets 1% Stock Funds 45% PERFORMANCE DISCUSSION For the six-month period ended April 30, 2012, the MEMBERS Moderate Allocation Fund returned 5.82% (Class A shares at net asset value), while the Moderate Allocation Custom Index returned 7.09%. Although the fund’s core equity holdings produced solid returns, they lagged the benchmark which accounts for the majority of the performance lag. U.S. equities finished the six month period with a 12.74% gain as measured by the Russell 3000(R) Index, the international equity MSCI EAFE Net Index returned 2.44%, and bonds were positive, with the Barclays Capital US Aggregate Bond index also providing a 2.44% return. U.S. equities easily outdistanced foreign equities as investors became increasingly concerned with the spreading sovereign debt crisis in Europe. Top contributors to the fund’s performance included: MEMBERS Mid Cap Y, which returned 13.00%; MEMBERS Small Cap Y at 11.66%; and MEMBERS Large Cap Value Y at 11.37% Top detractors to performance included: Mosaic Institutional Bond Y which returned 1.25%; MEMBERS Bond Y at 1.57%; and IVA Worldwide at 2.63%. FUND CHANGES During the period, we made a concentrated effort to improve the diversification of the fund’s fixed income holdings. We eliminated our position in PIMCO Total Return Fund and reduced position sizes of PIMCO Investment Grade Corporate Bond Fund. We initiated new positions in Metropolitan West Total Return Bond Fund and TCW Emerging Markets Income Fund. Within equities, we initiated new positions in iShares S&P 100 Index Fund, Northroad International Fund and iShares S&P Global Energy Sector Index. We sold Calamos Growth & Income Fund and T. Rowe Price New Era Fund from the portfolio. AGGRESSIVE ALLOCATION FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Aggressive Allocation Fund invests primarily in shares of registered investment companies (the "underlying funds"). The fund will be diversified among a number of asset classes and its allocation among underlying funds will be based on an asset allocation model developed by Madison Asset Management, LLC ("Madison"), the fund’s investment adviser. The team may use multiple analytical approaches to determine the appropriate asset allocation: •Asset allocation optimization analysis – considers the degree to which returns in different asset classes do or do not move together, and the fund’s aim to achieve a favorable overall risk profile for any targeted portfolio return. •Scenario analysis – historical and expected return data is analyzed to model how individual asset classes and combinations of asset classes would affect the fund under different economic and market conditions. •Fundamental analysis – draws upon Madison’s investment teams to judge each asset class against current and forecasted market 11 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Aggressive Allocation Fund (concluded) conditions. Economic, industry and security analysis is used to develop return and risk expectations that may influence asset class selection. In addition, Madison employs a risk management sleeve within the fund for the purpose of risk reduction when and if conditions exist that require reduction of equity exposure. INVESTING ENVIRONMENT The global economic backdrop appeared bleak as we entered this six-month period in November, 2011. Ongoing turmoil in Europe remained heavy on investors’ minds along with continued fears that U.S. economic growth would disappoint. Investor expectations were therefore low and this helped set the stage for a healthy recovery in U.S. equities. A combination of incrementally better economic data (with the exception of Europe) and "we’ve got your back" style monetary policy was more than enough to embolden market participants to once again take on risk. While there’s still plenty to fret about, investors continued to be warmed by the highly aggressive and coordinated liquidity interventions of central banks across much of the globe. The actions of the European Central Bank (ECB) were particularly noteworthy. The ECB’s creative liquidity measures provided just-in-time assistance to a laundry list of highly stressed European banks, helping diffuse the fear of a Europe-induced global financial contagion and supporting a rise in global financial asset values. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Bond Funds 15% Foreign Bond Funds 1% Foreign Stock Funds 15% Money Market Funds and Other Net Assets 1% Stock Funds 68% PERFORMANCE DISCUSSION For the six-month period ended April 30, 2012, the MEMBERS Aggressive Allocation Fund returned 6.48% (Class A shares at net asset value), while the Aggressive Allocation Custom Index returned 8.15%. Although the fund’s core equity holdings produced solid returns, they lagged the benchmark which accounts for the majority of the performance lag. U.S. equities finished the six month period with a 12.74% gain as measured by the Russell 3000 Index, the international equity MSCI EAFE Net Index returned 2.44%, and bonds were positive, with the Barclays Capital US Aggregate Bond index also providing a 2.44% return. U.S. equities easily outdistanced foreign equities as investors became increasingly concerned with the spreading sovereign debt crisis in Europe. Top contributors to the fund’s performance included: MEMBERS Mid Cap Y, which returned 13.00%; MEMBERS Small Cap Y at 11.66%; and MEMBERS Large Cap Value Y at 11.37% Top detractors to performance included: Hussman Strategic Growth which returned -8.35%; IVA Worldwide at 2.63%; and MEMBERS High Income Y at 5.37%. FUND CHANGES During the period, we initiated new positions in iShares S&P 100 Index Fund, iShares S&P Global Energy Sector Index, Northroad International Fund, Metropolitan West Total Return Bond Fund and TCW Emerging Markets Income Fund. We purchased iShares S&P 100 Index Fund with proceeds from the sale of Calamos Growth & Income Fund to increase the fund’s exposure to attractively valued U.S. mega cap stocks. We added NorthRoad International Fund to improve the diversification of the fund’s international holdings and provide exposure to non-U.S. domiciled multinational corporations. iShares S&P Global Energy Sector Index Fund replaced T. Rowe Price New Era Fund which we sold in favor of iShares S&P Global Energy Sector Index Fund to decrease the fund’s weighting to materials stocks. Finally, we purchased Metro West Total Return Bond after selling the Hussman Strategic Growth Fund. 12 MEMBERS Mutual Funds | Review of Period | April 30, 2012 CASH RESERVES FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Cash Reserves Fund invests exclusively in U.S. dollar-denominated money market securities maturing in thirteen months or less from the date of purchase. These securities will be obligations of the U.S. Government and its agencies and instrumentalities, but may also include securities issued by U.S. and foreign financial institutions, corporations, municipalities, foreign governments, and multi-national organizations, such as the World Bank. The fund may invest in mortgage-backed and asset-backed securities, including those representing pools of mortgage, commercial, or consumer loans originated by credit unions or other financial institutions. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Fannie Mae 30% Federal Home Loan Bank 31% Freddie Mac 31% U.S. Treasury Bills 6% Cash and Other Assets 2% BOND FUND INVESTMENT STRATEGY HIGHLIGHTS Under normal circumstances, the MEMBERS Bond Fund invests at least 80% of its assets in bonds. To keep current income relatively stable and to limit share price volatility, the fund emphasizes investment grade securities and maintains an intermediate (typically 3-6 year) average portfolio duration (a measure of a security’s price sensitivity to changes in interest rates). The fund also strives to minimize risk in the portfolio by making strategic decisions relating to credit risk and yield curve outlook. The fund may invest in corporate debt securities, U.S. Government debt securities, foreign government debt securities, non-rated debt securities, and asset-backed, mortgage-backed and commercial mortgage-backed securities. INVESTING ENVIRONMENT During the latter part of 2011 and early 2012 the economy appeared to be improving and concerns about a potential recession dissipated. As more data became available through April renewed concerns about growth arose. A second major factor influencing markets during this period emanated from Europe. Concerns about the viability of European banks were growing until the European Central Bank (ECB) introduced the "Long-Term Refinancing Operation" (LTRO) in December which produced sufficient funding to preclude short term solvency issues from arising. While Europe also witnessed the default of Greece on private sector holders of debt, the market had anticipated this and it caused no meaningful problems. This environment caused interest rates to fluctuate within a narrow range from 1.8% to 2.1% through February until belief that the economy was truly strengthening caused a breakout in rates to almost 2.4% in mid-March. The data turned and began to consistently surprise to the downside which drove rates back down to 1.9% by the end of April. Overall, rates at both the short and long end of the yield curve ended the period essentially unchanged, moving less than 0.02% , while the intermediate portion of the curve rallied with five to ten year yields declining by 0.15% to 0.23% respectively. The generally benign economic environment through mid-March combined with reduced concerns about European banks allowed corporate bonds to rally significantly. While some of this was given back during the last six weeks of the period as the markets came to realize the LTRO did not solve the underlying 13 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Bond Fund (concluded) problems of Europe and even further subordinated other bank creditors, spread product (the rate of return between bonds (i.e., Treasury bonds and Corporate bonds with additional risks)) generally did well during this six-month period. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Asset Backed 1% Corporate Notes and Bonds 18% Mortgage Backed 13% U.S. Government and Agency Obligations 66% Cash and Other Net Assets 2% PERFORMANCE DISCUSSION During the six-month period ended April 30, 2012, the MEMBERS Bond Fund returned 1.45% (Class A shares at net asset value) while the Bank of America Merrill Lynch U.S. Government & Mortgage Index returned 2.45%. The Financial sector led the way with excess returns of 2.9% in Treasury bonds. Lower quality corporate bonds also performed well with BBB-rated securities earning 2.3% and high yield securities earning 4.7% more than Treasury bonds for the six months ended April 30, 2012. Excess returns for A-rated securities were 1.3%, Industrials 1%, and Utilities 0.7% while agency mortgages earned 1.2%. Underperformance is mostly attributable to the conservative posture taken by the fund. The fund has a shorter duration, i.e., less interest rate exposure, than the index because we see far greater upside rate risk than downside at this point. Additionally, the fund is significantly underweight in banks and lower-rated corporate bonds than the index while being slightly overweight the Industrial sector which did not perform as well. FUND CHANGES During this period, we initiated a small position in a five year maturity of American Express Co. (A2/BBB+) in a new issue transaction. Additionally, the fund purchased U.S. Treasury Note 1.375% maturing in January of 2013. There were a number of maturities, but no sales. HIGH INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS High Income Fund invests primarily in lower-rated, higher-yielding income bearing securities, such as "junk" bonds. Because the performance of these securities has historically been strongly influenced by economic conditions, the fund may emphasize security selection in business sectors that favor the economic outlook. Under normal market conditions, the fund invests at least 80% of its assets in bonds rated lower than investment grade (BBB/Baa) and their unrated equivalents or other high-yielding securities. INVESTING ENVIRONMENT The six-month period ended April 30, 2012, was very positive for high-yield bonds. The strong fixed income and equity markets were supported by a growing U.S. economy, which accelerated up to the 2-3% GDP growth-rate after a summer slowdown that hit the second and third quarters of calendar year 2011. Capital markets were very receptive to new issues and with 10-year Treasury notes below 2%, the rate of high yield new issuance was at a record clip. The period was also favorable for default rates, which stayed well-below trend levels for high-yield securities. Looking forward, high-yield bonds should benefit from continued positive fund flows as investors look for higher returns than alternative fixed-income assets can provide. Additionally, many high-yield companies are expected 14 MEMBERS Mutual Funds | Review of Period | April 30, 2012 High Income Fund (concluded) to continue reporting positive earnings growth, which should aid in the overall credit improvement among high-yield issuers. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Consumer Discretionary 31% Consumer Staples 5% Energy 10% Financials 4% Health Care 11% Industrials 13% Information Technology 6% Materials 8% Telecommunication Services 7% Utilities 2% Cash and Other Net Assets 3% Consumer Discretionary includes securities in the following industries: Auto Components; Automobiles; Diversified Consumer Services; Household Durables; Media; Specialty Retail; and Textiles, Apparel & Luxury Goods. PERFORMANCE DISCUSSION The MEMBERS High Income Fund returned 5.29% (Class A shares at net asset value) during the reporting period, while the Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index returned 6.45%. The fund’s issue selection within the Consumer Discretionary and Utilities sectors were key positive contributors to relative performance. Detracting from performance was the fund’s underweight in Financials and the impact of cash drag on the portfolio. We continue to underweight Financials as we find many of the companies within the sector difficult to analyze from outside the company and because we continue to see regulatory and business uncertainties growing in this sector. FUND CHANGES The fund participated in 26 bond calls or tenders during the last six months as corporations took advantage of record low rates to refinance. It also opportunistically participated in over 115 trades, aggregating $33 million, to both improve relative value within the portfolio and eliminate higher risk positions. We anticipate trading activity will remain at high levels as low rates encourage companies to continue refinancing higher-cost debt. The top industry exposures within the fund were Healthcare, Business Support Services, Media/Cable, Telecom, and Utilities. The biggest shift among the top five sectors during the period was the reduction of the fund’s Utility positions because we believe low electricity prices (caused by low natural gas prices) will continue to negatively impact cash flows of utility companies. The fund remained well diversified at the end of April with positions in 130 issuers across 27 industries. The fund’s convertible securities exposure declined to 2% by the end of the period as we harvested positions for gains. DIVERSIFIED INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Diversified Income Fund seeks income by investing in a broadly diversified array of securities including bonds, common stocks, real estate securities, foreign market bonds and stocks and money market instruments. Bonds, stock and cash components will vary, reflecting the portfolio managers’ judgments of the relative availability of attractively-yielding and priced stocks and bonds. Generally, however, bonds will constitute up to 80% of the fund’s assets, stocks will constitute up to 60% of the fund’s assets, real estate securities will constitute up to 25% of the fund’s assets, foreign stocks and bonds will constitute up to 25% of the fund’s assets and money market instruments may constitute up to 25% of the fund’s assets. The fund intends to limit the investment in lower credit quality bonds to less than 50% of the fund’s assets. The balance between the two 15 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Diversified Income Fund (continued) strategies of the fund (fixed income and equity investing) is determined after reviewing the risks associated with each type of investment, with the goal of meaningful risk reduction as market conditions demand. INVESTING ENVIRONMENT During the six-month period ended April 30, 2012, large cap stocks had a period of strong performance despite lingering concerns about debt levels in Europe and the pace of economic recovery in the U.S. After a volatile month of November, stocks staged an impressive rally to end the year, which carried through the first four months of 2012. All sectors posted positive returns, with the best performance from Consumer Discretionary, Information Technology, Financials, Health Care, and Industrials. The worst performing sectors were Energy, Utilities and Materials. PORTFOLIO ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Common Stocks 54% Asset Backed 1% Corporate Notes and Bonds 14% Mortgage Backed 8% U.S. Government and Agency Obligations 16% Cash and Other Net Assets 7% PERFORMANCE DISCUSSION During the six-month period ended April 30, 2012, the MEMBERS Diversified Income Fund returned 6.58% (Class A shares at net asset value), while the Russell 1000(R) Index returned 12.89%, the Bank of America Merrill Lynch U.S. Government & Mortgage Index returned 2.45% and the Custom Blended Index returned 7.55%. Sector allocation accounted for the majority of the underperformance of the stock portion of the fund relative to the Russell 1000 Index. The portfolio was underweight in Information Technology and Consumer Discretionary sectors, which negatively impacted results. In terms of stock selection, relative weakness compared to the benchmark occurred in the Consumer Discretionary, Utilities and Health Care sectors. Weak performance by utility company Exelon Corp. and diversified health care company Johnson & Johnson also detracted from performance. Stock selection in the Financial sector was strong as US Bancorp and Wells Fargo & Co. were top performers. Asset management firms BlackRock Inc. and Northern Trust Corp. also contributed to performance. Pharmaceutical company Pfizer Inc. was the most additive stock in the portfolio. Other companies with strong performance were deepwater oil driller Ensco PLC, spirits manufacturer Diageo PLC and software firm Microsoft Corp. FUND CHANGES We increased exposure to the Information Technology and Consumer Discretionary sectors during the period, although we remain underweight both sectors. In Information Technology, we purchased money transfer company Western Union Co. after its valuation became attractive. Within Consumer Discretionary, we added to existing positions in discount retailer Target Corp. and media company Time Warner Inc. We also increased the fund’s exposure to the Health Care sector and maintain an overweight position. We bought global medical technology company Becton Dickinson and Co. We believe the fund’s Health Care holdings are strong franchises with attractive valuations that pay nice dividends that can grow over time. We reduced the fund’s exposure to the Materials and Consumer Staples sectors during the period. In Materials, we sold steel manufacturer Nucor Corp. after a period of strong performance. Within Consumer Staples, we sold tobacco company Altria Group Inc. and consumer packaged goods firm Kraft Foods Inc. after both stocks had outperformed. The fund is underweight in Materials and slightly overweight in Consumer Staples. 16 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Diversified Income Fund (concluded) Interest rates generally fluctuated in a relatively narrow band with intermediate maturities declining 0.15% to 0.23% overall. Spread product (the rate of return between bonds (i.e., Treasury bonds and Corporate bonds with additional risks)) in general, and banks and lower-rated corporate bonds in particular, rallied significantly in a generally benign economic environment, and in response to actions by the European Central Bank. The bond portion of the fund was negatively affected by the rally in rates given our conservative posture of taking less interest rate risk during the period. However, the fund’s overweight in corporate bonds and lower-rated, income generating securities to generate income more than offset this. While the fund was underweight banks, this was more than offset by significant overweights to other corporate sectors. EQUITY INCOME FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Equity Income Fund invests primarily in common stocks of large-and mid-capitalization companies that are, in the view of the fund’s investment adviser, selling at a reasonable price in relation to their long-term earnings growth rates. The portfolio managers will allocate the fund’s assets among stocks in sectors of the economy based upon their expected earnings growth rates, adjusted to reflect their views on economic and market conditions and sector risk factors. The fund will seek to generate current earnings from option premiums by writing (selling) covered call options on a substantial portion of its portfolio securities. The fund seeks to produce a high level of current income and current gains generated from option writing premiums and, to a lesser extent, from dividends. The extent of option writing activity will depend upon market conditions and the portfolio manager’s ongoing assessment of the attractiveness of writing call options on the fund’s stock holdings. In addition to providing income, covered call writing helps to reduce the volatility (and risk profile) of the fund by providing downside protection. INVESTING ENVIRONMENT U.S. equity markets were relatively strong over the six-month ended April 30, 2012 as the S&P 500 Index rose 12.77% over the period. Global economic concerns were determined to be somewhat less daunting as the European financial crisis was brought to a simmer from a boil and economic indicators in the U.S. gave investors hope that the worst was behind us. As a result, stock prices rallied strongly, particularly from late November 2011 through March 2012. However, as the period came to a close, Europe and the U.S. economy became areas of concern once again, causing the rally to falter. In the U.S. performance was led by lower quality, higher volatility stocks and in many sectors, the best performers were those companies that had been out of favor for quite some time. In the Consumer Discretionary sector, homebuilders and home improvement companies rallied strongly as signs appeared the housing market had bottomed. In the Financial sector, large money center and investment banks led the way after a long period of underperformance. The Information Technology sector also performed very well as a late 2012 economic pickup started to be priced in. It was also aided by a near-vertical move in the stock price of Apple Inc., which by virtue of being the largest company in the index, propelled the performance of the entire sector. As the entire stock market moved higher over the period, overall market volatility steadily declined which imparted downward pressure on call option prices. 17 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Equity Income Fund (continued) SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Fund S&P 500 Index Consumer Discretionary 9% 11% Consumer Staples – 11% Energy 14% 11% Financials 8% 15% Health Care 14% 12% Industrials 7% 11% Information Technology 22% 20% Materials 4% 2% Telecommunication Services – 3% Utilities – 4% Exchange-Traded Note/Funds 2% – Cash Options and Other Net Assets 20% – PERFORMANCE DISCUSSION Given the strength and characteristics of the market rally during the six-month period ended April 30, 2012, the MEMBERS Equity Income Fund (Class A shares at net asset value) participated very well, posting a 9.18% return over the same period the S&P 500 Index returned 12.77% and the CBOE BuyWrite Monthly Index returned 11.41%. As the rally matured, more call options in the fund moved in-the-money creating a greater dampening effect on the fund’s individual equity positions. The strong market also led to a relatively high level of stock assignments which can occur when an individual stock price rises above the strike price on the written call option. This is normal in a rising market as the fund participates in some of the upside but may be called away following a significant rise. The resulting increase in cash levels had an additional buffering effect, limiting the fund’s ability to keep up with the overall market. From a sector perspective, the fund benefitted from an overweight in sectors that outperformed as mentioned above, and an underweight in traditionally defensive sectors such as Consumer Staples, Utilities and Telecom, which all underperformed. The fund’s Energy holdings were generally detractive from performance primarily due to the decline in crude oil prices in the latter half of the period. The performance of the fund’s individual holdings was mixed during the period with strong performance from Franklin Resources Inc., Wells Fargo Co. and T. Rowe Price, Gilead Sciences Inc. and Stryker Corp. Additionally, many Information Technology holdings performed very well including QUALCOMM Inc., Adobe Systems Inc. and eBAY Inc. Weaker performance came from the fund’s energy holdings and Google Inc., Yahoo Inc., Freeport-McMoRan Copper & Gold Inc., Best Buy Co. Inc., Kohl’s Corp. and St. Jude Medical Inc. Many of the changes in individual holdings were driven by the assignment of positions. FUND CHANGES During the period, the following positions were called away in their entirety: American Eagle Outfitters Inc., Occidental Petroleum Corp., Franklin Resources Inc., Wells Fargo & Co. and Pfizer Inc. We established new positions in CarMax Inc., Target Corp., IntercontinentalExchange Inc., US Bancorp, Laboratory Corp. of America Holdings, Norfolk Southern Corp., International Flavors & Fragrances Inc., Altera Corp., Apple Inc., Broadcom Corp., BMC Software Inc. and FLIR Systems Inc. The overall quality of the fund’s equity positions is very high which should provide added support in the event of future market volatility. The fund has delivered on distribution goals and is well positioned to continue to pay out a relatively high level of income. 18 MEMBERS Mutual Funds | Review of Period | April 30, 2012 LARGE CAP VALUE FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Large Cap Value Fund will, under normal market conditions, invest primarily in large cap stocks. The fund follows a "value" approach, meaning the portfolio managers seek to invest in stocks at prices below their perceived intrinsic value as estimated based on fundamental analysis of the issuing company and its prospects. By investing in value stocks, the fund attempts to limit the downside risk over time but may also produce smaller gains than other stock funds if their intrinsic values are not realized by the market or if growth-oriented investments are favored by investors. The fund will diversify its holdings among various industries and among companies within those industries. The fund typically sells a stock when the fundamental expectations for buying it no longer apply, the price exceeds its intrinsic value or other stocks appear more attractively priced relative to their intrinsic values. INVESTING ENVIRONMENT During the six-month period ended April 30, 2012, large cap value stocks had a period of strong performance despite lingering concerns about debt levels in Europe and the pace of economic recovery in the U.S. After a volatile month of November, stocks staged an impressive rally to end the year, which carried through the first four months of 2012. All sectors posted positive returns, with the best performance from Consumer Discretionary, Industrials, Health Care and Telecommunications. The worst performing sectors were Energy, Utilities and Materials. PERFORMANCE DISCUSSION During the six-month period, the MEMBERS Large Cap Value Fund gained 11.27% (Class A shares at net asset value), performing in-line with the Russell 1000(R) Value Index return of 11.62%. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Fund Russell 1000(R) Value Index Consumer Discretionary 6% 9% Consumer Staples 11% 8% Energy 13% 12% Financials 24% 26% Health Care 14% 12% Industrials 11% 9% Information Technology 10% 9% Materials 2% 3% Telecommunication Services 3% 5% Utilities 3% 7% Cash and Other Net Assets 3% – Stock selection was a highlight in the period. Relative to the benchmark, the fund’s holdings in the Financial sector holdings contributed nicely to results. U.S. Bancorp and Wells Fargo & Co. were top performers, and asset management firms BlackRock Inc. and Franklin Resources Inc. also contributed to performance. The Information Technology sector was another area of strength as software maker Microsoft Corp. was the most additive stock in the portfolio. In Consumer Staples, tobacco manufacturer Phillip Morris and spirits maker Diageo PLC were notable outperforming stocks. Relative weakness compared to the benchmark occurred in the Utility, Energy and Health Care sectors. Utility company Exelon was the most detractive stock in the portfolio. Within Energy, exploration and production companies Occidental Petroleum and Canadian Natural Resources were notable underperformers. Within Health Care, pharmaceutical companies Novartis and Johnson & Johnson negatively impacted results. FUND CHANGES We increased exposure to Financials during the period although we remain modestly underweight the sector relative to the benchmark. We added to several existing 19 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Large Cap Value Fund (concluded) positions in asset management and insurance. We increased our positions in Brookfield Asset Management Inc. and Franklin Resources. Within insurance, we added to specialty insurer Markel Corp. and insurance holding company The Travelers Cos. Inc. The fund’s asset management holdings are industry leaders with strong net asset flows, while its insurance holdings have good underwriting records and should benefit from an eventual upturn in industry pricing. We reduced the fund’s exposure to the Energy sector during the period. We sold deepwater oil driller Noble Corp. Additionally, we trimmed integrated oil company ConocoPhillips. The fund also reduced its exposure to the Information Technology sector. We sold securities processor Broadridge Financial Solutions Inc., and trimmed semiconductor manufacturer Intel Corp. and Microsoft. Despite reducing exposure to these sectors, the fund maintains modest overweight positions. LARGE CAP GROWTH FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Large Cap Growth Fund invests primarily in common stocks of larger companies and will, under normal market conditions, maintain at least 80% of its assets in large cap stocks. The fund follows a "growth" approach, meaning the portfolio managers seek stocks that have low market prices relative to their perceived growth capabilities as estimated based on fundamental analysis of the issuing companies and their prospects. The fund typically seeks higher earnings growth capabilities in the stocks it purchases, and may include some companies undergoing more significant changes in their operations or experiencing significant changes in their markets. The fund will diversify its holdings among various industries and among companies within those industries. The fund has an active trading strategy which will lead to more portfolio turnover than a more passively-managed fund. The fund typically sells a stock when the fundamental expectations for buying it no longer apply, the price exceeds its perceived value or other stocks appear more attractively priced relative to their prospects. INVESTING ENVIRONMENT Double digit positive gains were posted for the equity market for the six-month period ended April 30, 2012. The market meandered during the last two months of 2011 due to worries about broad issues such as the possibility of a Greek debt default, and the need for more economic stimulus in the U.S. With the calendar turn into 2012 came an uninterrupted rally. In hindsight, the rally is a classic presentation of a market scaling the "wall of worry," as those macroeconomic issues, while still unresolved, nonetheless did not turn into actual crisis events. The rally was mostly in stocks of "low quality" companies with cyclical issues such as beaten down bank stocks and homebuilders outperforming the averages. Separately, because Apple Inc. has become such a large and successful company, its returns have a material impact on overall market average performance. Thus, market returns were dominated by Apple and cyclical stocks, an unusual combination. PERFORMANCE DISCUSSION During the six-month period ended April 30, 2012, the MEMBERS Large Cap Growth Fund returned 8.94% (Class A shares at net asset value) while the Russell 1000(R) Growth Index returned 14.13%. The fund’s returns were solidly positive, but trailed the benchmark. The fund’s holding in Apple Inc. stock aided results since it gained 20 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Large Cap Growth Fund (concluded) SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Fund Russell 1000(R) Growth Index Consumer Discretionary 16% 15% Consumer Staples 7% 12% Energy 13% 10% Financials 7% 4% Health Care 6% 10% Industrials 9% 12% Information Technology 34% 30% Materials 4% 5% Telecommunication Services – 1% Utilities – 1% Cash and Other Net Assets 4% – Information Technology includes securities in the following industries: Communications Equipment; Computers & Peripherals; Electronic Equipment, Instruments & Components; Internet Software & Services; IT Services; Semiconductors & Semiconductor Equipment; and Software. over 45% for the period. Visa Inc., a long-term holding due to the strength of its business model, rose over 30% and added positively to overall results. In contrast however, stocks which did not meet earnings expectations declined sharply in value. The fund held a few of these such as Acme Packet Inc., SanDisk Corp. and Riverbed Technology Inc. In addition, any amount of cash held during a market rally will detract from relative performance. The fund held some cash as we sold some stocks to take profits as the market rose. Lastly, because we tend to emphasize higher quality companies, which are growing at above average rates, we generally would not expect to outperform the benchmark when market leadership is dominated by cyclical companies. The market environment favors such companies, as it did during the period covered by this report. FUND CHANGES We believe revenue growth and margins will be the key metrics which will differentiate stock price performance going forward. We believe larger companies have the resources to compete effectively in a tepid global economy. Consequently, we have been culling some of the more mid-sized stocks from the portfolio. For example we reduced exposure in Allscripts Healthcare Solutions Inc. and Sapient Corp. and replaced those by increased investments in larger issues such as Microsoft Corp., which has a new product slate which is intended to boost future growth. MID CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Mid Cap Fund generally invests in common stocks of midsize companies and will, under normal market conditions, maintain at least 80% of its assets in mid cap securities. However, the fund will not automatically sell a stock because its market capitalization has changed and such positions may be increased through additional purchases. The fund seeks attractive long-term returns through bottom-up security selection based on fundamental analysis in a diversified portfolio of high-quality growth companies with attractive valuations. These will typically be industry leading companies in niches with strong growth prospects. The fund’s portfolio managers believe in selecting stocks for the fund that show steady, sustainable growth and reasonable valuation. As a result, stocks of issuers that are believed to have a blend of both value and growth potential will be selected for investment. Stocks are generally sold when target prices are reached, company fundamentals deteriorate or more attractive stocks are identified. INVESTING ENVIRONMENT During the six-month period ended April 30, 2012, mid cap stocks had a period of strong 21 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Mid Cap Fund (concluded) performance despite lingering concerns about debt levels in Europe and the pace of economic recovery in the U.S. After a volatile month of November, stocks staged an impressive rally to end the year, which carried through the first four months of 2012. All sectors posted positive returns, with the best performance from Health Care, Materials, Consumer Discretionary, Financials and Industrials. The worst performing sectors were Energy, Telecommunications and Utilities. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Fund Russell Midcap(R) Index Consumer Discretionary 19% 16% Consumer Staples 4% 6% Energy 8% 8% Financials 24% 20% Health Care 8% 10% Industrials 15% 12% Information Technology 9% 13% Materials 5% 7% Telecommunication Services – 1% Utilities – 7% Cash and Other Net Assets 8% – PERFORMANCE DISCUSSION During the six-month period the MEMBERS Mid Cap Growth Fund gained 12.88% (Class A shares at net asset value), outperforming the Russell Midcap Index return of 11.87%. Stock selection and sector allocation both contributed to results, with stock selection accounting for the majority of the outperformance. Relative to the benchmark, the Energy, Materials and Consumer Discretionary sectors realized strong returns. Within Energy, exploration and production company EOG Resources Inc. was additive to performance, while paint and coatings manufacturer Valspar Corp. also performed well. Off-price apparel retailer TJX Cos. (TJ Maxx) was the most additive stock in the portfolio, which helped drive results in the Consumer Discretionary sector. Relative weakness compared to the benchmark occurred in the Health Care, Information Technology and Financial sectors. Within Health Care, biotechnology product manufacturer Techne Corp. negatively impacted performance. Thermal imaging systems manufacturer FLIR Systems Inc. was the most detractive stock in the portfolio, which hurt results in Information Technology, and financial holding company Leucadia National Corp. was another notable underperformer. FUND CHANGES We increased exposure to the Industrial and Energy sectors during the period. Within Industrials, we purchased truck brokerage firm C.H. Robinson Worldwide Inc. after its valuation became attractive. C.H. Robinson is a leader in its industry and earns very high returns on invested capital. We also purchased global fuel logistics company World Fuel Services Corp., which added to the fund’s Energy sector holdings. World Fuel Services has an attractive asset-light business model and a strong outlook for growth. The fund maintains an overweight position relative to the benchmark in Industrials and is equal weight in Energy. We reduced the fund’s exposure to the Material and Financial sectors during the period. Within Materials, we trimmed Valspar and Ecolab Inc., a provider of products sold in the hospitality, foodservice and health care industries, after periods of strong performance. Within Financials, we sold asset management and custodian firm Northern Trust Corp. The fund is underweight relative to the benchmark in Materials but overweight in Financials. We believe the fund’s holdings in the Financials sector are firms with strong franchises and risk averse management teams that are likely to compound value over time. 22 MEMBERS Mutual Funds | Review of Period | April 30, 2012 SMALL CAP FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS Small Cap Fund invests primarily in a diversified mix of common stocks of small cap U.S. companies that are believed to be undervalued by various measures and offer sound prospects for capital appreciation. The portfolio managers employ a value-oriented investment approach in selecting stocks, using proprietary fundamental research to identify securities of companies they believe have attractive valuations. The portfolio managers focus on companies with a record of above average rates of profitability that sell at a discount relative to the overall small cap market. Through fundamental research, the portfolio managers seek to identify those companies which possess one or more of the following characteristics: sustainable competitive advantages within a market niche; strong profitability and free cash flows; strong market share positions and trends; quality of and share ownership by management; and financial structures that are more conservative than the relevant industry average. INVESTING ENVIRONMENT U.S. equities moved higher in the period as generally improving economic data and growing consumer confidence helped to counter a persistent slump in housing. Investors mostly shrugged off lingering uncertainty over Eurozone sovereign debt, focusing instead on the improving health of the U.S. economy. Strong corporate earnings news and the U.S. Federal Reserve’s pledge to keep interest rates "exceptionally low" until at least late 2014 buoyed investors’ appetites for risk assets. The Greek debt restructuring deal added to investors’ optimism, helping to offset heightened geopolitical risks, a rise in oil prices, and fears of a slowdown in China. In April, U.S. equities retreated for the first time in five months as disappointing employment and GDP data overshadowed continued strength in corporate earnings. In addition, increased political uncertainty in Europe, growing concerns about Spain’s fiscal sustainability, and a less dovish tone from the U.S. Federal Reserve underpinned a rise in risk aversion among investors. SECTOR ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Fund Russell 2000(R) Index Consumer Discretionary 15% 14% Consumer Staples 2% 3% Energy 4% 7% Financials 22% 23% Health Care 11% 12% Industrials 25% 16% Information Technology 8% 16% Materials 7% 5% Telecommunication Services – 1% Utilities 5% 3% Cash and Other Net Assets 1% – PERFORMANCE DISCUSSION The Class A shares of the MEMBERS Small Cap Fund returned 11.45%, for the six-month period ended April 30, 2012, outperforming the Russell 2000(R) Index, which returned 11.02% for the same period. The fund’s outperformance was primarily due to strong selection in the Financial, Information Technology, and Industrials sectors; this was somewhat offset by weaker stock selection within Consumer Discretionary, Materials, and Utilities. Allocation among sectors, a residual of the bottom-up stock selection process, was also positive in part due to underweight exposure to Information Technology and Energy. The fund’s largest contributors to relative and absolute performance during the period included Delphi Financial Group, Inc., an insurance holding company specializing in life and disability insurance; Carlisle Cos. Inc., a diversified industrial manufacturer with significant operations in commercial roofing 23 MEMBERS Mutual Funds | Review of Period | April 30, 2012 Small Cap Fund (concluded) and specialty tires and wheels; and ICON PLC, a contract research organization. The fund’s largest relative detractors during the period included United Stationers Inc., a wholesale distributor of business products; Matthews International Corp., a designer, manufacturer and marketer of memorialization products; and Genesee & Wyoming Inc., owner and operator of short line and regional freight railroads. The fund’s position in Arbitron Inc., a media and marketing information services firm, was also among top detractors from absolute performance during the period. FUND CHANGES The fund’s investment approach emphasizes individual stock selection; sector weights are a residual of the manager’s bottom-up investment process. The manager does, however, carefully consider diversification across economic sectors to limit risk. Based on bottom-up stock decisions, exposure to the Health Care sector increased during the period and exposure to the Financial sector fell. In Health Care, we initiated positions in PSS World Medical Inc. and Steris Corp. Within Financials, we eliminated positions in Delphi Financial Group and Education Realty Trust Inc. As of the end of the period, the fund was most overweight in the Industrials and Materials sectors relative to the Russell 2000(R) Index, and most underweight Information Technology. Based on our two- to three-year time horizon we continue to find opportunities created by the inefficiencies frequently found among small cap companies. INTERNATIONAL STOCK FUND INVESTMENT STRATEGY HIGHLIGHTS The MEMBERS International Stock Fund will invest, under normal market conditions, primarily in foreign equity securities. Typically, a majority of the fund’s assets are invested in relatively large capitalization stocks of companies located or operating in developed countries. The fund may also invest up to 30% of its assets in securities of companies whose principal business activities are located in emerging market countries. The portfolio managers typically maintain this segment of the fund’s portfolio in stocks which they believe have a low market price relative to their perceived value based on fundamental analysis of the issuing company and its prospects. The fund may also invest in foreign debt and other income-bearing securities at times when it believes that income-bearing securities have greater capital appreciation potential than equity securities. INVESTING ENVIRONMENT The six-month period ended April 30, 2012 finished with international equity markets moving higher due to a number of positive developments. The key driver of improved market sentiment was investor perception that the risk of a disorderly Eurozone collapse was significantly reduced. The Long Term Refinancing Operation (LTRO) conducted by the European Central Bank (ECB) in December 2011 and February 2012 has provided over a trillion dollars of three-year financing at 1% interest rates. Furthermore, the International Monetary Fund secured additional commitments of $430 billion from members with the intention of guarding against further deterioration in the Eurozone. In Japan, the Bank of Japan announced further stimulus expansion and instituted an inflation target of 1% to promote growth and combat deflation. Emerging markets also performed well, as investors refocused on growth possibilities around the 24 MEMBERS Mutual Funds | Review of Period | April 30, 2012 International Stock Fund (concluded) world and emerging market central bank policy easing. From a sector perspective, market leadership was mixed between traditionally cyclical and defensive sectors. Outperforming sectors included Consumer Staples, Health Care, and Consumer Discretionary. In contrast, Telecom Services and Utilities were among the worst performing sectors. GEOGRAPHICAL ALLOCATION AS A PERCENTAGE OF NET ASSETS AS OF 4/30/12 Africa 1% Europe (excluding United Kingdom) 34% Japan 14% Latin America 2% Pacific Basin 10% United Kingdom 28% Other Countries 4% Cash and Other Net Assets 7% PERFORMANCE DISCUSSION The MEMBERS International Stock Fund returned 5.99% (Class A shares @ net asset value), outperforming the MSCI EAFE Index (net) return of 2.44% for the six-month period ended April 30, 2012. The fund’s strong outperformance over the last six months was primarily driven by stock selection. Within the Information Technology sector, positions in South Korean electronics producer Samsung Electronics Co. Ltd. performed well following strong smartphone sales, while Brazilian credit card-payment processor Cielo S.A. contributed to relative returns as the company continued to gain market share. Stock selection in the Telecommunications sector also helped the fund. Positions in Australian telecommunications provider Telstra Corp. Ltd. performed well, as the company reported earnings in line with consensus, reiterated guidance for fiscal year 2012, and announced a gradual increase in dividends over time. The fund also benefited from exposure to the emerging markets, due to the aforementioned positions in Samsung and Cielo, as well as positions in South African retailer Mr Price Group Ltd. and Russia’s Sberbank. In contrast, stock selection in the Health Care sector detracted from relative returns over the period despite strong performance by the fund’s holdings in pharmaceutical companies Merck KGaA. Inc., Sanofi, and GlaxoSmithKline PLC. Underperformance by Novartis negatively impacted the fund due to patent expirations. Stock selection in the Consumer Discretionary sector also detracted from relative returns. Japanese retailer Yamada Denki Co. Ltd. struggled as investor focus shifted to exporting companies that benefited from the weaker yen. Mediaset Espana Comunicacion SA also negatively impacted the fund following a decrease in advertising sales amid the European debt crisis. FUND CHANGES During the six-month period we found interesting stock-specific opportunities, which led to minor changes in our sector and regional exposures. Purchases of companies such as Danish container shipping company A.P. MollerMaersk, Japanese construction machinery company Komatsu Ltd., and Swedish engineering company Sandvik AB led to a higher exposure to the Industrials sector. We increased the fund’s exposure to the Materials sector by purchasing Australian manufacturing company Orica Ltd., and adding to existing positions. In terms of sales, we sold the fund’s holding in Vodafone Group PLC, thereby reducing the exposure to the Telecommunications sector. The sales of MRV Engenharia e Participacoes SA, a Brazilian homebuilder, and WPP PLC, a U.K. communications company, in addition to other trims, lowered exposure to the Consumer Discretionary sector. 25 MEMBERS Mutual Funds | Review of Period | April 30, 2012 BENCHMARK DESCRIPTIONS Allocation Fund Indexes The Conservative Allocation Fund Custom Index consists of 65% Merrill Lynch U.S. Corporate, Government & Mortgage Index, 30% Russell 3000(R) Index and 5% MSCI EAFE Index. See market indexes descriptions below. The Moderate Allocation Fund Custom Index consists of 40% Merrill Lynch U.S. Corporate, Government & Mortgage Index, 45% Russell 3000(R) Index and 15% MSCI EAFE Index. See market indexes descriptions below. The Aggressive Allocation Fund Custom Index consists of 15% Merrill Lynch U.S. Corporate, Government & Mortgage Index, 55% Russell 3000(R) Index and 30% MSCI EAFE Index. See market indexes descriptions below. Hybrid Fund Indexes The Custom Blended Index consists of 50% S&P 500 Index and 50% Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index. See market indexes’ descriptions below. Market Indexes The CBOE BuyWrite Monthly Index (BXM) is a benchmark index designed to track the performance of a hypothetical buy-write strategy (i.e. holding a long position in and selling covered call options on that position) on the S&P 500 Index. The Bank of America Merrill Lynch U.S. Corporate, Government & Mortgage Index is a broad-based measure of the total rate of return performance of the U.S. investment-grade bond markets. The index is a capitalization-weighted aggregation of outstanding U.S. treasury, agency and supranational mortgage pass-through, and investment-grade corporate bonds meeting specified selection criteria. The Bank of America Merrill Lynch U.S. High Yield Master II Constrained Index tracks the performance of below investment grade U.S. dollar denominated corporate bonds publicly issued in the U.S. domestic market, but limits any individual issuer to a maximum weighting of 2%. The MSCI EAFE (Europe, Australasia & Far East) Index is a free-float adjusted market capitalization index that is designed to measure developed market equity performance, excluding the U.S. and Canada. The MSCI EAFE Index (net) is calculated on a total return basis with dividends reinvested after the deduction of withholding taxes. The Russell 1000(R) Index is a large-cap market index which measures the performance of the 1,000 largest companies in the Russell 3000(R) Index. The Russell 1000(R) Growth Index is a large-cap market index which measures the performance of those Russell 1000 companies with higher price-to-book ratios and higher forecasted growth values. The Russell 1000(R) Value Index is a large-cap market index which measures the performance of those Russell 1000 companies with lower price-to-book ratios and lower forecasted growth values. The Russell 2000(R) Index is a small-cap market index which measures the performance of the smallest 2,000 companies in the Russell 3000(R) Index. The Russell 3000(R) Index measures the performance of the 3,000 largest U.S. companies based on total market capitalization, which represents 98% of the investable U.S. equity market. The Russell Midcap(R) Index is a mid-cap market index which measures the performance of the mid-cap segment of the U.S. equity universe. The S&P 500 Index is a large-cap market index which measures the performance of a representative sample of 500 leading companies in leading industries in the U.S. 26 MEMBERS Mutual Funds | April 30, 2012 Conservative Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.6% Bond Funds - 64.9% Franklin Floating Rate Daily Access Fund Advisor Class $  3,726,429 Madison Investment Grade Corporate Bond Fund (A) Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class PIMCO Total Return Fund Institutional Class Foreign Bond Funds - 4.0% TCW Emerging Markets Income Fund Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 5.4% IVA Worldwide Fund MEMBERS International Stock Fund Class Y (A) Shares Value (Note 2) Money Market Funds - 0.9% State Street Institutional U.S. Government Money Market Fund $    505,726 Stock Funds - 24.4% iShares S&P 100 Index Fund ETF Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) TOTAL INVESTMENTS - 99.6% ( Cost $51,696,941** ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% $ 55,061,312 ** Aggregate cost for Federal tax purposes was $52,751,494. (A) Affiliated underlying fund (see Note 11). ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. 27 MEMBERS Mutual Funds | April 30, 2012 Moderate Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.9% Bond Funds - 41.1% Franklin Floating Rate Daily Access Fund Advisor Class $  6,707,542 Madison Mosaic Institutional Bond Fund (A) MEMBERS Bond Fund Class Y (A) MEMBERS High Income Fund Class Y (A) Metropolitan West Total Return Bond Fund PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 2.9% TCW Emerging Markets Income Fund Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 10.2% IVA Worldwide Fund Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Madison Mosaic NorthRoad International Fund Class Y (A) Money Market Funds - 0.9% State Street Institutional U.S. Government Money Market Fund Shares Value (Note 2) Stock Funds - 44.8% iShares S&P 100 Index Fund ETF $  5,268,755 iShares S&P Global Energy Sector Index Fund ETF Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) * MEMBERS Small Cap Fund Class Y (A) Yacktman Fund/The TOTAL INVESTMENTS - 99.9% ( Cost $110,775,899** ) NET OTHER ASSETS AND LIABILITIES - 0.1% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $113,196,875. (A) Affiliated underlying fund (see Note 11). ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. 28 MEMBERS Mutual Funds | April 30, 2012 Aggressive Allocation Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 99.6% Bond Funds - 15.4% MEMBERS High Income Fund Class Y (A) $  2,484,245 Metropolitan West Total Return Bond Fund Class I PIMCO Investment Grade Corporate Bond Fund Institutional Class Foreign Bond Funds - 1.0% TCW Emerging Markets Income Fund Templeton Global Bond Fund Advisor Class Foreign Stock Funds - 14.7% IVA Worldwide Fund Madison Mosaic NorthRoad International Fund Class Y (A) Matthews Asian Growth and Income Fund Institutional Shares MEMBERS International Stock Fund Class Y (A) Money Market Funds - 1.1% State Street Institutional U.S. Government Money Market Fund Shares Value (Note 2) Stock Funds - 67.4% iShares S&P 100 Index Fund ETF $  3,383,971 iShares S&P Global Energy Sector Index Fund ETF Madison Mosaic Disciplined Equity Fund (A) MEMBERS Equity Income Fund Class Y (A) MEMBERS Large Cap Growth Fund Class Y (A) MEMBERS Large Cap Value Fund Class Y (A) MEMBERS Mid Cap Fund Class Y (A) * MEMBERS Small Cap Fund Class Y (A) Yacktman Fund/The TOTAL INVESTMENTS - 99.6% ( Cost $38,221,012** ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% $ 43,413,865 * Non-income producing. ** Aggregate cost for Federal tax purposes was $39,126,700. (A) Affiliated underlying fund (see Note 11). ETF Exchange Traded Fund. See accompanying Notes to Financial Statements. 29 MEMBERS Mutual Funds | April 30, 2012 Cash Reserves Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 98.6% Fannie Mae (A) - 30.4% 0.108%, 5/9/12 $ 250,000 $    249,995 0.101%, 5/21/12 0.090%, 5/23/12 0.101%, 5/30/12 0.071%, 6/1/12 0.110%, 6/6/12 0.112%, 6/20/12 0.112%, 6/25/12 0.107%, 6/27/12 0.098%, 7/5/12 0.113%, 7/16/12 Federal Home Loan Bank (A) - 30.9% 0.086%, 5/2/12 0.086%, 5/4/12 0.086%, 5/11/12 0.112%, 5/15/12 0.096%, 5/16/12 0.096%, 5/18/12 0.094%, 5/23/12 0.101%, 5/25/12 0.081%, 5/30/12 0.091%, 6/1/12 0.109%, 6/13/12 0.112%, 6/15/12 0.120%, 6/22/12 0.091%, 6/27/12 0.107%, 6/29/12 0.132%, 7/2/12 0.107%, 7/11/12 0.091%, 7/17/12 0.132%, 7/27/12 Par Value Value (Note 2) Freddie Mac (A) - 30.9% 0.087%, 5/7/12 $ 200,000 $    199,997 0.103%, 5/18/12 0.112%, 5/29/12 0.109%, 5/30/12 0.099%, 6/4/12 0.097%, 6/5/12 0.096%, 6/6/12 0.101%, 6/11/12 0.101%, 6/12/12 0.051%, 6/13/12 0.112%, 6/18/12 0.096%, 6/19/12 0.099%, 7/9/12 0.086%, 7/23/12 U.S. Treasury Bill (A) - 6.4% 0.067%, 5/3/12 Total U.S. Government and Agency Obligations( Cost $13,161,674 ) Shares INVESTMENT COMPANIES - 4.8% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $647,374 ) TOTAL INVESTMENTS - 103.4% ( Cost $13,809,048** ) NET OTHER ASSETS AND LIABILITIES - (3.4%) TOTAL NET ASSETS - 100.0% $ 13,358,060 ** Aggregate cost for Federal tax purposes was $13,809,048. (A) Rate noted represents annualized yield at time of purchase. See accompanying Notes to Financial Statements. 30 MEMBERS Mutual Funds | April 30, 2012 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) ASSET BACKED SECURITIES - 1.6% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 $  64,040 $     64,906 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 New Century Home Equity Loan Trust, Series 2003-5, Class AI5 (B), 5.5%, 11/25/33 Total Asset Backed Securities ( Cost $2,229,131 ) CORPORATE NOTES AND BONDS - 17.6% Consumer Discretionary - 2.1% American Association of Retired Persons (C) (D), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (C) (D), 6.7%, 6/1/34 McDonald’s Corp., 5%, 2/1/19 Consumer Staples - 3.5% Campbell Soup Co., 4.5%, 2/15/19 PepsiCo Inc., 4.65%, 2/15/13 PepsiCo Inc., 7.9%, 11/1/18 Walgreen Co., 5.25%, 1/15/19 WM Wrigley Jr. Co. (C) (D), 3.05%, 6/28/13 Energy - 0.9% Hess Corp., 7.875%, 10/1/29 Transocean Inc. (E), 6%, 3/15/18 Financials - 1.6% American Express Credit Corp., 2.375%, 3/24/17 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (F) *, 5.75%, 1/3/17 52 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 UBS AG (E), 5.75%, 4/25/18 Wells Fargo & Co., 5.25%, 10/23/12 Health Care - 2.0% Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Johnson & Johnson, 2.95%, 9/1/20 Merck & Co. Inc., 5.75%, 11/15/36 Wyeth, 6.5%, 2/1/34 Par Value Value (Note 2) Industrials - 2.1% Boeing Co./The, 8.625%, 11/15/31 $ 240,000 $    361,607 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 EI du Pont de Nemours & Co., 5%, 1/15/13 Honeywell International Inc., 3.875%, 2/15/14 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.3% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 0.4% Weyerhaeuser Co., 7.375%, 3/15/32 Telecommunication Services - 3.4% AT&T Inc., 4.85%, 2/15/14 Cellco Partnership / Verizon Wireless Capital LLC, 8.5%, 11/15/18 Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (E), 6.25%, 6/15/13 Utilities - 1.3% Sierra Pacific Power Co., Series M, 6%, 5/15/16 Virginia Electric and Power Co., Series C, 5.1%, 11/30/12 Wisconsin Electric Power Co., 6.5%, 6/1/28 Total Corporate Notes and Bonds ( Cost $22,759,116 ) MORTGAGE BACKED SECURITIES - 13.0% Fannie Mae - 11.2% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5.5%, 2/1/18 Pool # 673194 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 4.5%, 4/1/23 Pool # 974401 4.5%, 6/1/23 Pool # 984075 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 6.5%, 3/1/32 Pool # 631377 7%, 4/1/32 Pool # 641518 7%, 5/1/32 Pool # 644591 See accompanying Notes to Financial Statements. 31 MEMBERS Mutual Funds | April 30, 2012 Bond Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) MORTGAGE BACKED SECURITIES (continued) Fannie Mae (continued) 6.5%, 6/1/32 Pool # 545691 $ 331,651 $    379,967 6%, 12/1/32 Pool # 676552 5.5%, 4/1/33 Pool # 690206 5%, 10/1/33 Pool # 254903 5.5%, 11/1/33 Pool # 555880 5%, 5/1/34 Pool # 775604 5%, 5/1/34 Pool # 780890 5%, 6/1/34 Pool # 255230 5.5%, 6/1/34 Pool # 780384 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 815976 5.5%, 7/1/35 Pool # 825283 5%, 8/1/35 Pool # 829670 5.5%, 8/1/35 Pool # 826872 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5.5%, 10/1/35 Pool # 836912 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 6%, 7/1/36 Pool # 870749 6%, 11/1/36 Pool # 902510 5.5%, 2/1/37 Pool # 905140 5.5%, 5/1/37 Pool # 899323 5.5%, 5/1/37 Pool # 928292 6%, 10/1/37 Pool # 947563 6.5%, 12/1/37 Pool # 889072 5%, 4/1/38 Pool # 257160 5.5%, 7/1/38 Pool # 986805 5.5%, 7/1/38 Pool # 986973 5%, 8/1/38 Pool # 988934 6.5%, 8/1/38 Pool # 987711 Freddie Mac - 1.7% 5%, 5/1/18 Pool # E96322 8%, 6/1/30 Pool # C01005 7%, 3/1/31 Pool # C48133 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 Par Value Value (Note 2) 5%, 4/1/35 Pool # A32315 $ 104,821 $    116,849 5%, 4/1/35 Pool # A32316 5.5%, 11/1/37 Pool # A68787 Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $17,121,145 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 66.3% Fannie Mae - 0.8% 4.625%, 10/15/14 Federal Farm Credit Bank - 0.4% 5.875%, 10/3/16 Freddie Mac - 0.3% 4.500%, 1/15/14 U.S. Treasury Bonds - 7.8% 6.625%, 2/15/27 4.500%, 5/15/38 U.S. Treasury Notes - 57.0% 1.375%, 5/15/12 1.375%, 1/15/13 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 2.375%, 9/30/14 2.250%, 1/31/15 2.500%, 3/31/15 4.250%, 8/15/15 2.750%, 11/30/16 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 2.750%, 2/15/19 3.625%, 8/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $88,891,223 ) See accompanying Notes to Financial Statements. 32 MEMBERS Mutual Funds | April 30, 2012 Bond Fund Portfolio of Investments (unaudited) Shares Value (Note 2) INVESTMENT COMPANIES - 0.9% State Street Institutional U.S. Government Money Market Fund $  1,358,533 Total Investment Companies ( Cost $1,358,533 ) TOTAL INVESTMENTS - 99.4% ( Cost $132,359,148** ) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $132,359,148. (A) Represents a security with a specified coupon until a predetermined date, at which time the stated rate is adjusted to a new contract rate. (B) Floating rate or variable rate note. Rate shown is as of April 30, 2012. (C) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (D) Illiquid security. (See Note 2.) (E) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.2% of total net assets. (F) In default.Issuer is bankrupt. See accompanying Notes to Financial Statements. 33 MEMBERS Mutual Funds | April 30, 2012 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS - 96.3% Consumer Discretionary - 31.5% Auto Components - 2.4% Allison Transmission Inc. (A), 11%, 11/1/15 $  177,000 $    186,735 Allison Transmission Inc. (A), 7.125%, 5/15/19 American Axle & Manufacturing Inc., 7.875%, 3/1/17 Goodyear Tire & Rubber Co., 7%, 5/15/22 Lear Corp., 8.125%, 3/15/20 Automobiles - 1.1% Cooper Standard Automotive Inc., 8.5%, 5/1/18 Diversified Consumer Services - 0.2% Education Management LLC / Education Management Finance Corp., 8.75%, 6/1/14 Hotels, Restaurants & Leisure - 4.1% Boyd Gaming Corp., 7.125%, 2/1/16 Boyd Gaming Corp., 9.125%, 12/1/18 Felcor Lodging L.P., 6.75%, 6/1/19 Isle of Capri Casinos Inc., 7%, 3/1/14 Pinnacle Entertainment Inc., 8.625%, 8/1/17 Pinnacle Entertainment Inc., 8.75%, 5/15/20 Scientific Games International Inc. (A), 7.875%, 6/15/16 Scientific Games International Inc., 9.25%, 6/15/19 Household Durables - 2.4% Griffon Corp., 7.125%, 4/1/18 Jarden Corp., 8%, 5/1/16 Jarden Corp., 7.5%, 5/1/17 Spectrum Brands Holdings Inc., 9.5%, 6/15/18 Media - 18.2% Allbritton Communications Co., 8%, 5/15/18 AMC Networks Inc. (A), 7.75%, 7/15/21 Belo Corp., 8%, 11/15/16 Cablevision Systems Corp., 7.75%, 4/15/18 CCO Holdings LLC / CCO Holdings Capital Corp., 8.125%, 4/30/20 CCO Holdings LLC / CCO Holdings Capital Corp., 6.5%, 4/30/21 Cequel Communications Holdings I LLC and Cequel Capital Corp. (A), 8.625%, 11/15/17 Clear Channel Worldwide Holdings Inc. (A), 7.625%, 3/15/20 CSC Holdings LLC (A), 6.75%, 11/15/21 Cumulus Media Holdings Inc., 7.75%, 5/1/19 Par Value Value (Note 2) DISH DBS Corp., 6.75%, 6/1/21 $  1,231,875 Gannett Co. Inc., 7.125%, 9/1/18 Gray Television Inc., 10.5%, 6/29/15 Hughes Satellite Systems Corp., 6.5%, 6/15/19 Hughes Satellite Systems Corp., 7.625%, 6/15/21 Inmarsat Finance PLC (A) (B), 7.375%, 12/1/17 Intelsat Jackson Holdings S.A. (B), 11.25%, 6/15/16 Intelsat Luxembourg S.A. (B), 11.25%, 2/4/17 Intelsat Luxembourg S.A., PIK (A) (B), 11.5%, 2/4/17 Mediacom Broadband LLC / Mediacom Broadband Corp., 8.5%, 10/15/15 Mediacom LLC / Mediacom Capital Corp., 9.125%, 8/15/19 Mediacom LLC / Mediacom Capital Corp. (A), 7.25%, 2/15/22 Nielsen Finance LLC / Nielsen Finance Co., 11.625%, 2/1/14 Nielsen Finance LLC / Nielsen Finance Co., 7.75%, 10/15/18 Quebecor Media Inc. (B), 7.75%, 3/15/16 UPCB Finance V Ltd. (A), 7.25%, 11/15/21 UPCB Finance V Ltd. (A), 6.875%, 1/15/22 Viasat Inc., 8.875%, 9/15/16 Viasat Inc. (A), 6.875%, 6/15/20 Videotron Ltee (A) (B), 5%, 7/15/22 XM Satellite Radio Inc. (A), 7.625%, 11/1/18 Specialty Retail - 2.7% Jo-Ann Stores Inc. (A), 8.125%, 3/15/19 Ltd. Brands Inc., 6.9%, 7/15/17 Pantry Inc./The, 7.75%, 2/15/14 Penske Automotive Group Inc., 7.75%, 12/15/16 Yankee Acquisition Corp., Series B, 8.5%, 2/15/15 Textiles, Apparel & Luxury Goods - 0.4% Hanesbrands Inc., 6.375%, 12/15/20 Iconix Brand Group Inc. (A) (C), 2.5%, 6/1/16 Consumer Staples - 5.5% ACCO Brands Corp., 10.625%, 3/15/15 ACCO Brands Corp., 7.625%, 8/15/15 Central Garden and Pet Co., 8.25%, 3/1/18 Del Monte Corp., 7.625%, 2/15/19 Dole Food Co. Inc. (A), 8%, 10/1/16 See accompanying Notes to Financial Statements. 34 MEMBERS Mutual Funds | April 30, 2012 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Consumer Staples (continued) Ingles Markets Inc., 8.875%, 5/15/17 $  850,000 $    920,125 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 9.25%, 4/1/15 Pinnacle Foods Finance LLC / Pinnacle Foods Finance Corp., 8.25%, 9/1/17 Stater Brothers Holdings, 7.75%, 4/15/15 SUPERVALU Inc., 8%, 5/1/16 Tops Markets LLC, 10.125%, 10/15/15 Energy - 10.1% AmeriGas Finance LLC/AmeriGas Finance Corp., 7%, 5/20/22 AmeriGas Partners L.P. / AmeriGas Finance Corp., 6.25%, 8/20/19 Bill Barrett Corp., 7.625%, 10/1/19 Chaparral Energy Inc., 8.875%, 2/1/17 Chaparral Energy Inc., 8.25%, 9/1/21 Chesapeake Energy Corp., 6.775%, 3/15/19 Continental Resources Inc., 8.25%, 10/1/19 Ferrellgas L.P. / Ferrellgas Finance Corp., 9.125%, 10/1/17 Ferrellgas Partners L.P. / Ferrellgas Partners Finance Corp. (D), 8.625%, 6/15/20 Frac Tech Services LLC / Frac Tech Finance Inc. (A), 7.625%, 11/15/18 Helix Energy Solutions Group Inc. (A), 9.5%, 1/15/16 Inergy L.P. / Inergy Finance Corp., 7%, 10/1/18 Inergy L.P. / Inergy Finance Corp., 6.875%, 8/1/21 Linn Energy LLC / Linn Energy Finance Corp. (A), 6.5%, 5/15/19 MarkWest Energy Partners L.P. / MarkWest Energy Finance Corp., 6.75%, 11/1/20 PetroBakken Energy Ltd. (A) (B), 8.625%, 2/1/20 Precision Drilling Corp. (B), 6.5%, 12/15/21 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.875%, 12/1/18 Regency Energy Partners L.P. / Regency Energy Finance Corp., 6.5%, 7/15/21 Unit Corp., 6.625%, 5/15/21 Financials - 3.7% CIT Group Inc. (A), 7%, 5/2/16 CIT Group Inc. (A), 7%, 5/2/17 CIT Group Inc., 5.25%, 3/15/18 Par Value Value (Note 2) MPT Operating Partnership L.P. / MPT Finance Corp., 6.875%, 5/1/21 $  500,000 $    522,500 Nuveen Investments Inc., 10.5%, 11/15/15 Trans Union LLC / TransUnion Financing Corp., 11.375%, 6/15/18 Health Care - 10.6% AMGH Merger Sub Inc. (A), 9.25%, 11/1/18 Biomet Inc., 10%, 10/15/17 Biomet Inc., 11.625%, 10/15/17 DaVita Inc., 6.375%, 11/1/18 DaVita Inc., 6.625%, 11/1/20 Endo Pharmaceuticals Holdings Inc., 7%, 12/15/20 Endo Pharmaceuticals Holdings Inc., 7.25%, 1/15/22 Fresenius Medical Care US Finance II Inc. (A), 5.625%, 7/31/19 Fresenius Medical Care US Finance II Inc. (A), 5.875%, 1/31/22 HCA Inc., 6.5%, 2/15/20 HCA Inc., 7.5%, 2/15/22 HCA Inc., 5.875%, 3/15/22 Hologic Inc. (C) (E), 2%, 12/15/37 Multiplan Inc. (A), 9.875%, 9/1/18 Mylan Inc. (A), 6%, 11/15/18 Tenet Healthcare Corp., 9.25%, 2/1/15 Tenet Healthcare Corp. (A), 6.25%, 11/1/18 Tenet Healthcare Corp., 8%, 8/1/20 Valeant Pharmaceuticals International (A), 6.5%, 7/15/16 Valeant Pharmaceuticals International (A), 6.75%, 10/1/17 Vanguard Health Holding Co. II LLC/Vanguard Holding Co. II Inc. (A), 7.75%, 2/1/19 Industrials - 12.8% Affinion Group Inc. (D), 11.5%, 10/15/15 Alliance Data Systems Corp. (A), 6.375%, 4/1/20 ARAMARK Corp., 8.5%, 2/1/15 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 9.625%, 3/15/18 Avis Budget Car Rental LLC / Avis Budget Finance Inc., 8.25%, 1/15/19 Bristow Group Inc., 7.5%, 9/15/17 FTI Consulting Inc., 7.75%, 10/1/16 Geo Group Inc/The, 7.75%, 10/15/17 Hertz Corp./The, 6.75%, 4/15/19 See accompanying Notes to Financial Statements. 35 MEMBERS Mutual Funds | April 30, 2012 High Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Industrials (continued) Huntington Ingalls Industries Inc., 6.875%, 3/15/18 $  500,000 $    528,750 Huntington Ingalls Industries Inc., 7.125%, 3/15/21 Iron Mountain Inc., 6.625%, 1/1/16 Moog Inc., 7.25%, 6/15/18 RBS Global Inc. / Rexnord LLC, 8.5%, 5/1/18 RR Donnelley & Sons Co., 7.25%, 5/15/18 RSC Equipment Rental Inc. / RSC Holdings III LLC, 8.25%, 2/1/21 ServiceMaster Co./The, PIK (A), 10.75%, 7/15/15 ServiceMaster Co./The (A), 8%, 2/15/20 Terex Corp., 8%, 11/15/17 Tomkins LLC / Tomkins Inc., 9%, 10/1/18 Trinity Industries Inc. (C), 3.875%, 6/1/36 United Rentals North America Inc., 9.25%, 12/15/19 UR Financing Escrow Corp. (A), 7.625%, 4/15/22 West Corp./Old, 11%, 10/15/16 Information Technology - 4.9% Advanced Micro Devices Inc. (C), 6%, 5/1/15 Advanced Micro Devices Inc., 8.125%, 12/15/17 General Cable Corp. (C), 0.875%, 11/15/13 Level 3 Financing Inc. (A), 8.125%, 7/1/19 Level 3 Financing Inc. (A), 8.625%, 7/15/20 Sensata Technologies BV (A) (B), 6.5%, 5/15/19 SunGard Data Systems Inc., 10.25%, 8/15/15 SunGard Data Systems Inc., 7.375%, 11/15/18 Syniverse Holdings Inc., 9.125%, 1/15/19 Materials - 7.7% Arch Coal Inc., 7.25%, 10/1/20 Arch Western Finance LLC, 6.75%, 7/1/13 Ardagh Packaging Finance PLC (A) (B), 9.125%, 10/15/20 Ardagh Packaging Finance PLC / Ardagh MP Holdings USA Inc. (A) (B), 9.125%, 10/15/20 Ferro Corp., 7.875%, 8/15/18 FMG Resources August 2006 Pty Ltd. (A) (B), 7%, 11/1/15 Graphic Packaging International Inc., 9.5%, 6/15/17 Par Value Value (Note 2) Greif Inc., 6.75%, 2/1/17 $  250,000 $    270,000 Huntsman International LLC, 5.5%, 6/30/16 JMC Steel Group (A), 8.25%, 3/15/18 LyondellBasell Industries N.V. (A) (B), 5%, 4/15/19 Owens-Brockway Glass Container Inc. (A) (C), 3%, 6/1/15 Reynolds Group Holdings Ltd. (A), 8.25%, 2/15/21 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9.25%, 5/15/18 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9%, 4/15/19 Reynolds Group Issuer Inc. / Reynolds Group Issuer LLC (A), 9.875%, 8/15/19 Telecommunication Services - 7.1% CenturyLink Inc., 5.8%, 3/15/22 CommScope Inc. (A), 8.25%, 1/15/19 Crown Castle International Corp., 7.125%, 11/1/19 Frontier Communications Corp., 8.25%, 5/1/14 Frontier Communications Corp., 7.875%, 4/15/15 Frontier Communications Corp., 8.5%, 4/15/20 Nextel Communications Inc., Series E, 6.875%, 10/31/13 Nextel Communications Inc., Series D, 7.375%, 8/1/15 Qwest Communications International Inc., 7.5%, 2/15/14 Qwest Communications International Inc., 7.125%, 4/1/18 Sprint Nextel Corp. (A), 7%, 3/1/20 tw telecom holdings, Inc., 8%, 3/1/18 Windstream Corp., 7.875%, 11/1/17 Windstream Corp., 7%, 3/15/19 Windstream Corp., 7.75%, 10/15/20 Utilities - 2.4% AES Corp./The, 8%, 10/15/17 AES Corp./The, 8%, 6/1/20 Calpine Corp. (A), 7.25%, 10/15/17 Calpine Corp. (A), 7.5%, 2/15/21 NRG Energy Inc., 8.25%, 9/1/20 Total Corporate Notes and Bonds ( Cost $91,187,309 ) See accompanying Notes to Financial Statements. 36 MEMBERS Mutual Funds | April 30, 2012 High Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) PREFERRED STOCK - 0.6% Information Technology - 0.6% Lucent Technologies Capital Trust I (D) $    620,000 Total Preferred Stocks ( Cost $774,531 ) INVESTMENT COMPANIES - 2.3% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $2,261,382 ) TOTAL INVESTMENTS - 99.2% ( Cost $94,223,222** ) NET OTHER ASSETS AND LIABILITIES - 0.8% TOTAL NET ASSETS - 100.0% $ 99,792,990 ** Aggregate cost for Federal tax purposes was $94,240,368. (A) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program orother "qualified institutional investors." (B) Notes and bonds, issued by foreign entities, denominated in U.S. dollars. The aggregate of these securities is 6.5% of total net assets. (C) Convertible. (D) Illiquid security. (See Note 2.) (E) Floating rate or variable rate note. Rate shown is as of April 30, 2012. PIK Payment in Kind. PLC Public Limited Company. See accompanying Notes to Financial Statements. 37 MEMBERS Mutual Funds | April 30, 2012 Diversified Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 54.2% Consumer Discretionary - 4.2% McDonald’s Corp. $    779,600 Omnicom Group Inc. Target Corp. Time Warner Inc. Consumer Staples - 7.2% Coca-Cola Co./The Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 6.0% Chevron Corp. ConocoPhillips Ensco PLC, ADR Financials - 9.3% Axis Capital Holdings Ltd. Bank of New York Mellon Corp./The BlackRock Inc. M&T Bank Corp. Northern Trust Corp. PartnerRe Ltd. Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. Health Care - 8.5% Becton, Dickinson and Co. Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Industrials - 6.6% 3M Co. Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. Shares Value (Note 2) United Parcel Service Inc., Class B $    859,540 Waste Management Inc. Information Technology - 7.8% Broadridge Financial Solutions Inc. Intel Corp. International Business Machines Corp. Linear Technology Corp. Microsoft Corp. Paychex Inc. Western Union Co./The Materials - 0.9% Air Products & Chemicals Inc. Telecommunication Service - 2.0% AT&T Inc. Utilities - 1.7% Exelon Corp. FirstEnergy Corp. Total Common Stocks ( Cost $43,397,854 ) Par Value ASSET BACKED SECURITIES - 0.6% ABSC Long Beach Home Equity Loan Trust, Series 2000-LB1, Class AF5 (A), 8.55%, 9/21/30 $   98,971 Chase Issuance Trust, Series 2007-A17, Class A, 5.12%, 10/15/14 Total Asset Backed Securities ( Cost $566,611 ) CORPORATE NOTES AND BONDS - 14.6% Consumer Discretionary - 2.1% American Association of Retired Persons (B) (C), 7.5%, 5/1/31 DR Horton Inc., 5.25%, 2/15/15 ERAC USA Finance LLC (B) (C), 6.7%, 6/1/34 Royal Caribbean Cruises Ltd. (D), 7.25%, 6/15/16 Consumer Staples - 0.9% Kraft Foods Inc., 6.5%, 11/1/31 WM Wrigley Jr. Co. (B) (C), 3.05%, 6/28/13 Energy - 0.7% Hess Corp., 7.875%, 10/1/29 Transocean Inc. (D), 7.5%, 4/15/31 See accompanying Notes to Financial Statements. 38 MEMBERS Mutual Funds | April 30, 2012 Diversified Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) CORPORATE NOTES AND BONDS (continued) Financials - 2.5% American Express Credit Corp., 2.375%, 3/24/17 $  90,000 $     91,771 HCP Inc., 6.7%, 1/30/18 Lehman Brothers Holdings Inc. (E) *, 5.75%, 1/3/17 41 Nationwide Health Properties Inc., Series D, 8.25%, 7/1/12 Simon Property Group L.P., 5.875%, 3/1/17 Swiss Re Solutions Holding Corp., 7%, 2/15/26 US Bank NA, 6.3%, 2/4/14 Wells Fargo & Co., 5.25%, 10/23/12 Health Care - 2.4% Amgen Inc., 5.85%, 6/1/17 Eli Lilly & Co., 6.57%, 1/1/16 Genentech Inc., 5.25%, 7/15/35 Merck & Co. Inc., 5.75%, 11/15/36 Wyeth, 6.5%, 2/1/34 Industrials - 1.3% Boeing Co./The, 8.625%, 11/15/31 Burlington Northern Santa Fe LLC, 8.125%, 4/15/20 Norfolk Southern Corp., 5.59%, 5/17/25 Norfolk Southern Corp., 7.05%, 5/1/37 Waste Management Inc., 7.125%, 12/15/17 Information Technology - 0.3% Cisco Systems Inc., 5.5%, 2/22/16 Materials - 0.2% Westvaco Corp., 8.2%, 1/15/30 Telecommunication Services - 1.0% Comcast Cable Communications Holdings Inc., 9.455%, 11/15/22 Rogers Communications Inc. (D), 6.25%, 6/15/13 Utilities - 3.2% Interstate Power & Light Co., 6.25%, 7/15/39 Nevada Power Co., Series R, 6.75%, 7/1/37 Sierra Pacific Power Co., Series M, 6%, 5/15/16 Southwestern Electric Power Co., Series E, 5.55%, 1/15/17 Westar Energy Inc., 6%, 7/1/14 Par Value Value (Note 2) Wisconsin Electric Power Co., 6.5%, 6/1/28 $ 750,000 $    934,182 Total Corporate Notes and Bonds ( Cost $12,531,595 ) MORTGAGE BACKED SECURITIES - 8.0% Fannie Mae - 6.8% 4%, 4/1/15 Pool # 255719 5.5%, 4/1/16 Pool # 745444 6%, 5/1/16 Pool # 582558 5%, 12/1/17 Pool # 672243 5%, 5/1/20 Pool # 813965 4.5%, 9/1/20 Pool # 835465 6%, 5/1/21 Pool # 253847 7%, 12/1/29 Pool # 762813 7%, 11/1/31 Pool # 607515 7%, 5/1/32 Pool # 644591 5.5%, 10/1/33 Pool # 254904 5%, 5/1/34 Pool # 782214 5%, 6/1/34 Pool # 255230 7%, 7/1/34 Pool # 792636 5.5%, 8/1/34 Pool # 793647 5.5%, 3/1/35 Pool # 810075 5.5%, 3/1/35 Pool # 815976 5%, 8/1/35 Pool # 829670 5%, 9/1/35 Pool # 820347 5%, 9/1/35 Pool # 835699 5%, 10/1/35 Pool # 797669 5%, 11/1/35 Pool # 844504 5%, 11/1/35 Pool # 844809 5%, 12/1/35 Pool # 850561 5.5%, 2/1/36 Pool # 851330 5.5%, 9/1/36 Pool # 831820 6%, 9/1/36 Pool # 831741 5.5%, 10/1/36 Pool # 896340 5.5%, 10/1/36 Pool # 901723 5.5%, 12/1/36 Pool # 902853 5.5%, 12/1/36 Pool # 903059 5.5%, 12/1/36 Pool # 907512 5.5%, 12/1/36 Pool # 907635 Freddie Mac - 1.1% 8%, 6/1/30 Pool # C01005 6.5%, 1/1/32 Pool # C62333 5%, 7/1/33 Pool # A11325 6%, 10/1/34 Pool # A28439 6%, 10/1/34 Pool # A28598 5%, 4/1/35 Pool # A32315 5%, 4/1/35 Pool # A32316 See accompanying Notes to Financial Statements. 39 MEMBERS Mutual Funds | April 30, 2012 Diversified Income Fund Portfolio of Investments (unaudited) Par Value Value (Note 2) MORTGAGE BACKED SECURITIES (continued) Ginnie Mae - 0.1% 8%, 10/20/15 Pool # 2995 $   6,170 $      6,647 6.5%, 2/20/29 Pool # 2714 6.5%, 4/20/31 Pool # 3068 Total Mortgage Backed Securities ( Cost $6,879,790 ) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 15.8% U.S. Treasury Bond - 1.4% 6.625%, 2/15/27 U.S. Treasury Notes - 14.4% 1.375%, 5/15/12 0.375%, 10/31/12 1.375%, 1/15/13 3.125%, 8/31/13 4.000%, 2/15/14 4.250%, 8/15/14 4.250%, 11/15/14 2.500%, 3/31/15 4.250%, 8/15/15 3.125%, 1/31/17 2.375%, 7/31/17 4.250%, 11/15/17 3.375%, 11/15/19 2.625%, 11/15/20 Total U.S. Government and Agency Obligations ( Cost $14,309,738 ) Shares Value (Note 2) INVESTMENT COMPANIES - 6.2% State Street Institutional U.S. Government Money Market Fund $  5,875,238 Total Investment Companies ( Cost $5,875,238 ) TOTAL INVESTMENTS - 99.4% ( Cost $83,560,826** ) NET OTHER ASSETS AND LIABILITIES - 0.6% TOTAL NET ASSETS - 100.0% $ 95,307,538 * Non-income producing. ** Aggregate cost for Federal tax purposes was $83,746,120. (A) Represents a security with a specified coupon until a predetermined date, at which time the stated rate is adjusted to a new contract rate. (B) Security sold within terms of a private placement memorandum exempt from registration under section 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other "qualified institutional investors." (C) Illiquid security. (See Note 2.) (D) Notes and bonds, issued by foreign entities, denominated in U.S. dollars.The aggregate of these securities is 1.3% of total net assets. (E) In default. Issuer is bankrupt. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 40 MEMBERS Mutual Funds | April 30, 2012 Equity Income Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCK - 78.0%*** Consumer Discretionary - 9.0% Best Buy Co. Inc. $    662,100 CarMax Inc.* Kohl’s Corp. Staples Inc. Target Corp. Energy - 13.8% Apache Corp. Canadian Natural Resources Ltd. Noble Corp.* Petroleo Brasileiro S.A., ADR Schlumberger Ltd. Southwestern Energy Co.* Financials - 8.5% Bank of New York Mellon Corp./The IntercontinentalExchange Inc.* Morgan Stanley State Street Corp. T Rowe Price Group Inc. US Bancorp Health Care - 13.7% Community Health Systems Inc.* Gilead Sciences Inc.* Laboratory Corp. of America Holdings* Mylan Inc.* St. Jude Medical Inc. Stryker Corp. Teva Pharmaceutical Industries Ltd., ADR Industrials - 7.0% Expeditors International of Washington Inc. Jacobs Engineering Group Inc.* Norfolk Southern Corp. Information Technology - 22.0% Adobe Systems Inc.* Altera Corp. Apple Inc.* BMC Software Inc.* Shares Value (Note 2) Broadcom Corp., Class A* $  2,196,000 Brocade Communications Systems Inc.* Cisco Systems Inc. eBay Inc.* EMC Corp.* FLIR Systems Inc. Google Inc., Class A* QUALCOMM Inc. Yahoo! Inc.* Materials - 4.0% Freeport-McMoRan Copper & Gold Inc. International Flavors & Fragrances Inc. Total Common Stock (Cost $82,846,474) U.S. GOVERNMENT AND AGENCY OBLIGATIONS - 4.7% U.S. Treasury Bill 0.07%, 7/12/12 Total U.S. Government and Agency Obligations (Cost $4,999,259) INVESTMENT COMPANIES - 2.0% SPDR S&P rust Total Investment Companies (Cost $2,100,742) Repurchase Agreement - 17.1% With U.S. Bank National Association issued 04/30/12 at 0.01%, due 05/1/2012, collateralized by $4,261,317 in Fannie Mae Pool #254725 due 05/1/2033 and collateralized by $14,278,777 in Fannie Mae Pool #695167 due 05/01/2033. Proceeds at maturity are $18,177,557 (Cost $18,177,552) TOTAL INVESTMENTS - 101.8% (Cost $108,124,027**) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL CALL & PUT OPTIONS WRITTEN- (2.2%) TOTAL ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $108,133,770. *** All or a portion of these securities’ positions represents covers (directly or through conversion rights) for outstanding options written. ADR American Depository Receipt ETN Exchange Traded Note See accompanying Notes to Financial Statements. 41 MEMBERS Mutual Funds | April 30, 2012 Equity Income Fund Portfolio of Investments (unaudited) Call Options Written Contracts(100 shares per contract) Expiration Date Exercise Price Value (Note 2) Adobe Systems Inc. July 2012 $ 33.00 $ 61,500 Adobe Systems Inc. July 2012 Apache Corp. July 2012 Apple Inc. 25 July 2012 Bank of New York Mellon Corp./The September 2012 Bank of New York Mellon Corp./The September 2012 BMC Software Inc. May 2012 BMC Software Inc. May 2012 BMC Software Inc. August 2012 Broadcom Corp. May 2012 Canadian Natural Resources Ltd. June 2012 Canadian Natural Resources Ltd. September 2012 CarMax Inc. July 2012 CarMax Inc. October 2012 Cisco Systems Inc. May 2012 Cisco Systems Inc. July 2012 Community Health Systems Inc. May 2012 Community Health Systems Inc. June 2012 eBay Inc. July 2012 EMC Corp. July 2012 Expeditors International of Washington Inc. May 2012 Expeditors International of Washington Inc. August 2012 Freeport-McMoRan Copper & Gold Inc. May 2012 Freeport-McMoRan Copper & Gold Inc. May 2012 Freeport-McMoRan Copper & Gold Inc. August 2012 Gilead Sciences Inc. May 2012 Google Inc. 30 June 2012 IntercontinentalExchange Inc. June 2012 International Flavors & Fragrances Inc. May 2012 Jacobs Engineering Group Inc. July 2012 Jacobs Engineering Group Inc. October 2012 Kohl’s Corp. July 2012 Laboratory Corp. of America Holdings August 2012 Morgan Stanley May 2012 Noble Corp. June 2012 Norfolk Southern Corp. June 2012 Norfolk Southern Corp. September 2012 Petroleo Brasileiro SA July 2012 Schlumberger Ltd. May 2012 Schlumberger Ltd. August 2012 Southwestern Energy Co. May 2012 Southwestern Energy Co. June 2012 SPDR S&P rust 50 June 2012 SPDR S&P rust 50 July 2012 St. Jude Medical Inc. July 2012 Staples Inc. June 2012 See accompanying Notes to Financial Statements. 42 MEMBERS Mutual Funds | April 30, 2012 Equity Income Fund Portfolio of Investments (unaudited) Call Options Written Contracts(100 shares per contract) Expiration Date Exercise Price Value (Note 2) Staples Inc. September 2012 $ 16.00 $    41,463 State Street Corp. May 2012 State Street Corp. August 2012 Stryker Corp. June 2012 Stryker Corp. 20 September 2012 T Rowe Price Group Inc. 50 May 2012 Teva Pharmaceutical Industries Ltd. June 2012 Teva Pharmaceutical Industries Ltd. September 2012 US Bancorp June 2012 Total Call Options Written (Premiums received $2,666,042) Put Options Written Apple Inc. 25 July 2012 IntercontinentalExchange Inc June 2012 Total Put Options Written (Premiums received $104,519) $    64,312 See accompanying Notes to Financial Statements. 43 MEMBERS Mutual Funds | April 30, 2012 Large Cap Value Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 97.1% Consumer Discretionary - 6.1% Omnicom Group Inc. $  2,477,144 Target Corp. Time Warner Inc. Consumer Staples - 10.7% Diageo PLC, ADR Nestle S.A., ADR PepsiCo Inc. Philip Morris International Inc. Procter & Gamble Co./The Sysco Corp. Wal-Mart Stores Inc. Energy - 12.9% Apache Corp. Canadian Natural Resources Ltd. Chevron Corp. ConocoPhillips Ensco PLC, ADR Occidental Petroleum Corp. Schlumberger Ltd. Financials - 23.7% Arch Capital Group Ltd. * Bank of New York Mellon Corp./The Berkshire Hathaway Inc., Class B * BlackRock Inc. Brookfield Asset Management Inc., Class A Franklin Resources Inc. M&T Bank Corp. Markel Corp. * Travelers Cos. Inc./The US Bancorp Wells Fargo & Co. WR Berkley Corp. Health Care - 14.3% Johnson & Johnson Medtronic Inc. Merck & Co. Inc. Novartis AG, ADR Pfizer Inc. Shares Value (Note 2) Industrials - 10.6% 3M Co. $  3,765,898 Boeing Co./The Emerson Electric Co. Illinois Tool Works Inc. Lockheed Martin Corp. Norfolk Southern Corp. United Parcel Service Inc., Class B Information Technology - 10.1% Cisco Systems Inc. * Intel Corp. International Business Machines Corp. Microsoft Corp. Western Union Co./The Materials - 2.4% Air Products & Chemicals Inc. Newmont Mining Corp. Telecommunication Service - 2.9% AT&T Inc. Utilities - 3.4% Exelon Corp. NextEra Energy Inc. Total Common Stocks ( Cost $119,331,456 ) INVESTMENT COMPANIES - 2.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $3,693,719 ) TOTAL INVESTMENTS - 99.6% ( Cost $123,025,175** ) NET OTHER ASSETS AND LIABILITIES - 0.4% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $123,376,863. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 44 MEMBERS Mutual Funds | April 30, 2012 Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 95.2% Consumer Discretionary – 15.7% Amazon.com Inc. * $  1,527,293 CarMax Inc. * Comcast Corp., Class A Ctrip.com International Ltd., ADR * J.C. Penney Company Inc. Netflix Inc. * Nielsen Holdings N.V. * Omnicom Group Inc. Panera Bread Co., Class A * priceline.com Inc. * Starbucks Corp. Walt Disney Co./The Yum! Brands Inc. Consumer Staples - 6.6% Costco Wholesale Corp. Diageo PLC, ADR Hershey Co./The Mead Johnson Nutrition Co. PepsiCo Inc. Energy - 12.5% Apache Corp. Ensco PLC, ADR Exxon Mobil Corp. Occidental Petroleum Corp. Schlumberger Ltd. World Fuel Services Corp. Financials - 6.8% Brookfield Asset Management Inc., Class A CME Group Inc. IntercontinentalExchange Inc. * T Rowe Price Group Inc. Health Care - 6.3% Allergan Inc. Allscripts Healthcare Solutions Inc. * Becton, Dickinson and Co. CareFusion Corp. * Celgene Corp. * Cerner Corp. * Johnson & Johnson Shares Value (Note 2) Industrials – 9.1% Boeing Co./The $  2,937,063 C.H. Robinson Worldwide Inc. Emerson Electric Co. Expeditors International of Washington Inc. Hexcel Corp. * Roper Industries Inc. United Parcel Service Inc., Class B Information Technology – 33.7% Communications Equipment - 4.3% Acme Packet Inc. * QUALCOMM Inc. Riverbed Technology Inc. * Computers & Peripherals - 9.5% Apple Inc. * EMC Corp. * SanDisk Corp. * Electronic Equipment, Instruments & Components - 1.4% FLIR Systems Inc. * Sensata Technologies Holding N.V. * Internet Software & Services - 4.8% Baidu Inc., ADR * Google Inc., Class A * OpenTable Inc. * IT Services - 5.6% Accenture PLC, Class A Paychex Inc. Sapient Corp. * Visa Inc., Class A Semiconductors & Semiconductor Equipment - 1.8% Cavium Inc. * Cree Inc. * Software - 6.3% Ariba Inc. * MICROS Systems Inc. * Microsoft Corp. Nuance Communications Inc. * SAP AG, ADR See accompanying Notes to Financial Statements. 45 MEMBERS Mutual Funds | April 30, 2012 Large Cap Growth Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS (continued) Materials - 4.5% Ecolab Inc. $    987,704 International Flavors & Fragrances Inc. Molycorp Inc. * Total Common Stocks ( Cost $106,696,364 ) INVESTMENT COMPANIES - 3.4% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $4,533,448 ) Value (Note 2) TOTAL INVESTMENTS - 98.6% ( Cost $111,229,812** ) NET OTHER ASSETS AND LIABILITIES - 1.4% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $111,946,460. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 46 MEMBERS Mutual Funds | April 30, 2012 Mid Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 91.4% Consumer Discretionary - 19.1% Bed Bath & Beyond Inc. * $  3,278,626 CarMax Inc. * Discovery Communications Inc., Class C * Liberty Global Inc., Series C * Omnicom Group Inc. Staples Inc. TJX Cos. Inc. Consumer Staples - 3.8% Brown-Forman Corp., Class B McCormick & Co. Inc. Energy - 7.9% Ensco PLC, ADR EOG Resources Inc. Noble Corp. * World Fuel Services Corp. Financials - 24.4% Arch Capital Group Ltd. * Brookfield Asset Management Inc., Class A Brown & Brown Inc. Glacier Bancorp Inc. Leucadia National Corp. M&T Bank Corp. Markel Corp. * T Rowe Price Group Inc. WR Berkley Corp. Health Care - 7.5% DENTSPLY International Inc. Laboratory Corp. of America Holdings * Techne Corp. Industrials - 15.1% CH Robinson Worldwide Inc. Copart Inc. * IDEX Corp. Jacobs Engineering Group Inc. * Ritchie Bros Auctioneers Inc. Wabtec Corp. Shares Value (Note 2) Information Technology - 9.1% Amphenol Corp., Class A $  2,243,390 Broadridge Financial Solutions Inc. FLIR Systems Inc. * Western Union Co./The Materials - 4.5% Ecolab Inc. Valspar Corp. Total Common Stocks ( Cost $98,389,138 ) INVESTMENT COMPANIES - 7.3% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $9,648,101 ) TOTAL INVESTMENTS - 98.7% ( Cost $108,037,239** ) NET OTHER ASSETS AND LIABILITIES - 1.3% TOTAL NET ASSETS - 100.0% * Non-income producing. ** Aggregate cost for Federal tax purposes was $108,140,332. ADR American Depositary Receipt. PLC Public Limited Company. See accompanying Notes to Financial Statements. 47 MEMBERS Mutual Funds | April 30, 2012 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 98.6% Consumer Discretionary - 14.8% Arbitron Inc. $    422,355 Ascena Retail Group Inc. * Cato Corp./The, Class A CEC Entertainment Inc. Choice Hotels International Inc. Fred’s Inc., Class A Helen of Troy Ltd. * Matthews International Corp., Class A Sonic Corp. * Stage Stores Inc. Consumer Staples - 2.0% Casey’s General Stores Inc. Post Holdings Inc. * Energy - 4.4% Bristow Group Inc. Georesources Inc. * Penn Virginia Corp. Scorpio Tankers Inc. * SEACOR Holdings Inc. * Financials - 21.8% Alleghany Corp. * AMERISAFE Inc. * Ares Capital Corp. Assured Guaranty Ltd. Campus Crest Communities Inc., REIT DiamondRock Hospitality Co., REIT First Busey Corp. First Midwest Bancorp Inc. First Niagara Financial Group Inc. Flushing Financial Corp. Hancock Holding Co. International Bancshares Corp. Mack-Cali Realty Corp., REIT MB Financial Inc. Northwest Bancshares Inc. Platinum Underwriters Holdings Ltd. Primerica Inc. Webster Financial Corp. Westamerica Bancorporation Shares Value (Note 2) Health Care - 11.1% Amsurg Corp. * $    336,492 Charles River Laboratories International Inc. * Corvel Corp. * Haemonetics Corp. * ICON PLC, ADR * ICU Medical Inc. * PSS World Medical Inc. * STERIS Corp. Industrials - 24.7% ACCO Brands Corp. * Acuity Brands Inc. Albany International Corp., Class A Alexander & Baldwin Inc. Atlas Air Worldwide Holdings Inc. * Belden Inc. Carlisle Cos. Inc. ESCO Technologies Inc. G&K Services Inc., Class A GATX Corp. Genesee & Wyoming Inc., Class A * Kirby Corp. * Mueller Industries Inc. Standard Parking Corp. * Sterling Construction Co. Inc. * Unifirst Corp. United Stationers Inc. Information Technology - 8.6% Coherent Inc. * Diebold Inc. MAXIMUS Inc. MTS Systems Corp. Websense Inc. * Zebra Technologies Corp., Class A * Materials - 6.6% Aptargroup Inc. Deltic Timber Corp. Greif Inc., Class A Innospec Inc. * Koppers Holdings Inc. Zep Inc. See accompanying Notes to Financial Statements. 48 MEMBERS Mutual Funds | April 30, 2012 Small Cap Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS (continued) Utilities - 4.6% Atmos Energy Corp. $    224,802 New Jersey Resources Corp. Unisource Energy Corp. Westar Energy Inc. WGL Holdings Inc. Total Common Stocks ( Cost $13,563,832 ) INVESTMENT COMPANIES - 1.5% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $297,049 ) TOTAL INVESTMENTS - 100.1% ( Cost $13,860,881** ) NET OTHER ASSETS AND LIABILITIES - (0.1%) TOTAL NET ASSETS - 100.0% $ 20,315,308 * Non-income producing. ** Aggregate cost for Federal tax purposes was $14,138,674. ADR American Depositary Receipt. PLC Public Limited Company. REIT Real Estate Investment Trust. See accompanying Notes to Financial Statements. 49 MEMBERS Mutual Funds | April 30, 2012 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS - 93.0% Australia - 5.2% James Hardie Industries SE $    601,041 Orica Ltd. QBE Insurance Group Ltd. Telstra Corp. Ltd. Belgium - 3.0% Anheuser-Busch InBev N.V. Brazil - 1.9% Banco do Brasil S.A. Cielo S.A. Canada - 2.1% Potash Corp. of Saskatchewan Inc. Rogers Communications Inc. China - 0.7% Weichai Power Co. Ltd. * Denmark - 1.2% AP Moeller - Maersk AS 68 Finland - 1.1% Sampo OYJ France - 10.5% AXA S.A. * BNP Paribas Compagnie Generale de Geophysique - Veritas * Danone Sanofi S.A. Technip S.A. Total S.A. Valeo S.A. Germany - 5.0% Bayerische Motoren Werke AG GEA Group AG Merck KGaA SAP AG Indonesia - 0.8% Bank Mandiri Persero Tbk PT, ADR Ireland - 0.8% Ryanair Holdings PLC, ADR * Italy - 0.7% Atlantia SpA Shares Value (Note 2) Japan - 14.1% Asics Corp. $    369,105 Canon Inc. Daito Trust Construction Co. Ltd. Don Quijote Co. Ltd. FANUC Corp. JS Group Corp. Komatsu Ltd. Mitsubishi Corp. Sumitomo Mitsui Financial Group Inc. Yahoo! Japan Corp. Yamada Denki Co. Ltd. Netherlands - 1.2% ING Groep N.V. * New Zealand - 0.8% Telecom Corp. of New Zealand Ltd. Russia - 1.1% Sberbank of Russia South Africa - 0.9% Mr Price Group Ltd., ADR * South Korea - 2.5% Hyundai Mobis * Samsung Electronics Co. Ltd., GDR Spain - 2.0% Amadeus IT Holding S.A. Mediaset Espana Comunicacion S.A. Sweden - 4.1% Assa Abloy AB Sandvik AB Swedbank AB Switzerland - 4.1% Credit Suisse Group AG * Novartis AG Thailand - 0.6% Kasikornbank PCL Turkey - 0.5% KOC Holding AS See accompanying Notes to Financial Statements. 50 MEMBERS Mutual Funds | April 30, 2012 International Stock Fund Portfolio of Investments (unaudited) Shares Value (Note 2) COMMON STOCKS (continued) United Kingdom - 28.1% BG Group PLC $    564,917 BHP Billiton PLC British American Tobacco PLC British Sky Broadcasting Group PLC GlaxoSmithKline PLC Informa PLC International Power PLC Petrofac Ltd. Prudential PLC Rexam PLC Royal Dutch Shell PLC Standard Chartered PLC Tullow Oil PLC Unilever PLC WM Morrison Supermarkets PLC Xstrata PLC Total Common Stocks ( Cost $35,233,314 ) INVESTMENT COMPANIES - 6.0% United States - 6.0% State Street Institutional U.S. Government Money Market Fund Total Investment Companies ( Cost $2,686,488 ) TOTAL INVESTMENTS - 99.0% ( Cost $37,919,802** ) NET OTHER ASSETS AND LIABILITIES - 1.0% TOTAL NET ASSETS - 100.0% $ 44,690,427 * Non-income producing. ** Aggregate cost for Federal tax purposes was $38,401,376. ADR American Depositary Receipt. GDR Global Depositary Receipt. PLC Public Limited Company. OTHER INFORMATION: Sector Concentration % of Net Assets Consumer Discretionary 12% Consumer Staples 10% Energy 10% Financials 18% Health Care 10% Industrials 12% Information Technology 7% Materials 9% Money Market Funds 6% Telecommunication Services 4% Utilities 1% Net Other Assets & Liabilities 1% 100% See accompanying Notes to Financial Statements. 51 MEMBERS Mutual Funds | April 30, 2012 Statements of Assets and Liabilities as of April 30, 2012 (unaudited) Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 23,274,722 $ 48,708,237 $ 17,480,671 Affiliated issuers3 Net unrealized appreciation Unaffiliated issuers Affiliated issuers3 Total investments at value Receivables: Investments sold – – Fund shares sold Dividends and interest Total assets Liabilities: Payables: Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees – Class B Distribution fees – Class C Shareholder servicing fees Total liabilities Net Assets $ 55,061,312 $ 43,413,865 Net Assets consist of: Paid-in capital $ 54,966,559 $ 44,880,869 Accumulated undistributed net investment income(loss) Accumulated net realized loss on investments sold and foreign currency related transactions Net unrealized appreciation of investments (including appreciation (depreciation) of foreign currency related transactions) Net Assets $ 55,061,312 $ 43,413,865 Class A Shares: Net Assets $ 38,882,368 $ 88,100,770 $ 32,053,239 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 Maximum offering price per share $      10.83 $      10.71 $      10.39 Class B Shares: Net Assets $  8,769,665 $ 28,615,581 $ 10,364,387 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.21 $      10.07 $      9.71 Class C Shares: Net Assets $  7,409,279 $  5,128,729 $    996,239 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.21 $      10.07 $      9.72 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is 5.75% for the Conservative Allocation, Moderate Allocation, and Aggressive Allocation Funds. 3 See Note 11 for information on affiliated underlying funds. See accompanying Notes to Financial Statements. 52 MEMBERS Mutual Funds | April 30, 2012 Statements of Assets and Liabilities as of April 30, 2012 (unaudited) Cash Reserves Fund Bond Fund High Income Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 13,809,048 $ 94,223,222 Net unrealized appreciation Unaffiliated issuers – Total investments at value Receivables: Investments sold – – Fund shares sold Dividends and interest 5 Due from Adviser – – Total assets Liabilities: Payables: Investments purchased – – Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees – Class B Shareholder servicing fees – Accrued expenses and other payables – Total liabilities Net Assets $ 13,358,060 $ 99,792,990 Net Assets consist of: Paid-in capital $ 13,358,065 $ 96,153,093 Accumulated undistributed net investment income – Accumulated net realized gain (loss) on investments sold, options and foreign currency related transactions Net unrealized appreciation of investments (including appreciation (depreciation) of options and foreign currency related transactions) – Net Assets $ 13,358,060 $ 99,792,990 Class A Shares: Net Assets $ 12,292,933 $ 43,832,712 $ 26,896,111 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 – Maximum offering price per share $      1.00 $      11.12 $      7.42 Class B Shares: Net Assets $  1,065,127 $  5,528,843 $  2,599,736 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      1.00 $      10.63 $      7.20 Class Y Shares3: Net Assets $ 97,164,928 $ 70,297,143 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.60 $      7.04 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is: 4.50% for the Bond and High Income Funds. 3 The Cash Reserves Fund does not have Class Y shares. See accompanying Notes to Financial Statements. 53 MEMBERS Mutual Funds | April 30, 2012 Statements of Assets and Liabilities as of April 30, 2012 (unaudited) Diversified Income Fund Equity Income Fund Large Cap Value Fund Assets: Investments: Investments at cost Unaffiliated issuers $ 83,560,826 $ 84,945,189 Repurchase Agreement – – Net unrealized appreciation (depreciation) Unaffiliated issuers Total investments at value Cash – – Foreign currency (cost of $3,066)(Note 2) – – – Receivables: Investments sold – Fund shares sold Dividends and interest Due from Adviser – – – Other assets – Total assets Liabilities: Payables: Investments purchased – – – Fund shares repurchased Advisory agreement fees Service agreement fees Distribution fees – Class B – Shareholder servicing fees – Accrued expenses and other payables – – Options written, at value (premium received $2,770,561) – – Total liabilities Net Assets $ 95,307,538 Net Assets consist of: Paid-in capital $ 94,218,151 Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments sold, options and foreign currency related transactions Net unrealized appreciation of investments (including appreciation (depreciation) of options and foreign currency related transactions) Net Assets $ 95,307,538 Class A Shares: Net Assets $ 80,146,891 $  5,424,792 $ 58,835,867 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 Sales charge of offering price2 Maximum offering price per share $      13.06 $      10.84 $      14.44 Class B Shares3: Net Assets $ 15,160,647 $  6,529,059 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      12.38 $      13.42 Class Y Shares4: Net Assets $ 81,135,123 Shares of beneficial interest outstanding Net Asset Value and redemption price per share1 $      10.28 $      13.61 1 If applicable, redemption price per share may be reduced by a contingent deferred sales charge and/or redemption fee. 2 Sales charge of offering price is 5.75% for the Diversified Income, Equity Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap and International Stock Funds. 3 The Equity Income Fund does not have Class B shares. 4 The Diversified Income Fund does not have Class Y shares. See accompanying Notes to Financial Statements. 54 MEMBERS Mutual Funds | April 30, 2012 Statements of Assets and Liabilities as of April 30, 2012 (unaudited) Large Cap Growth Fund Mid Cap Fund Small Cap Fund International Stock Fund $ 13,860,881 $ 37,919,802 – $ 20,315,308 $ 44,690,427 $ 16,752,761 $ 53,337,608 $ 20,315,308 $ 44,690,427 $ 52,348,910 $ 48,928,883 $  3,812,305 $ 20,936,160 $      18.49 $       7.90 $      12.35 $      11.13 $  6,695,646 $  7,346,739 $    306,232 $  3,451,364 $      15.89 $       6.80 $      11.34 $      10.31 $ 74,353,325 $ 75,490,402 $ 16,196,771 $ 20,302,903 $      17.55 $       7.56 $      11.64 $      10.49 See accompanying Notes to Financial Statements. 55 MEMBERS Mutual Funds | April 30, 2012 Statements of Operations for the Period Ended April 30, 2012 (unaudited) Conservative Allocation Fund Moderate Allocation Fund Aggressive Allocation Fund Cash Reserves Fund Bond Fund Investment Income: Interest $         13 $        29 $        13 $      2,873 $      2,608,939 Dividends Unaffiliated issuers – – Affiliated issuers1 – – Less: Foreign taxes withheld – Total investment income Expenses: Advisory agreement fees Service agreement fees 2 Distribution fees – Class A – Distribution fees – Class B Distribution fees – Class Y – – Shareholder servicing fees – Class A – Shareholder servicing fees – Class B – Shareholder servicing fees – Class Y – – Other expenses – 9 Total expenses before reimbursement/waiver Less reimbursement/waiver 3 – Total expenses net of reimbursement/waiver Net Investment Income (Loss) – Net Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) on investments (including net realized gain (loss) on options and foreign currency related transactions)4 Options – Unaffiliated issuers – Affiliated issuers1 – – Capital gain distributions received from underlying funds Unaffiliated issuers – – Affiliated issuers1 – – Net change in unrealized appreciation (depreciation) on investments (including a net unrealized appreciation(depreciation) on options and foreign currency related transactions) Options – Unaffiliated issuers – Affiliated issuers1 – – Net Realized and Unrealized Gain on Investments and Options Transactions – Net Increase in Net Assets from Operations $  2,147,608 $  6,445,029 $  2,541,805 – $  2,601,211 1 See Note 11 for information on affiliated underlying funds. 2 See Note 3 for information on service agreement fees. 3 Waiver includes advisory fees of $27,556, service agreement fees of $7,461, and distribution fees of$5,010 for the Cash Reserves Fund. See Note 3 for more information on these waivers. 4 Includes foreign capital gains taxes paid of $2,112 for the International Stock Fund. See accompanying Notes to Financial Statements. 56 MEMBERS Mutual Funds | April 30, 2012 Statements of Operations for the Period Ended April 30, 2012 (unaudited) High Income Fund Diversified Income Fund Equity Income Fund Large Cap Value Fund Large Cap Growth Fund Mid Cap Fund Small Cap Fund International Stock Fund $  3,934,434 $    744,491 $      1,376 $         58 $        175 $        125 $          6 $         28 – 37 1 – – 1 – 46 – $  5,561,306 $  5,813,363 $  8,356,644 $ 15,464,644 $ 10,555,970 $ 14,954,877 $  2,258,749 $  3,309,966 See accompanying Notes to Financial Statements. 57 MEMBERS Mutual Funds | April 30, 2012 Statements of Changes in Net Assets Conservative Allocation Fund Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Net Assets at beginning of period $ 49,342,098 $ 47,054,462 Increase in net assets from operations: Net investment income Net realized gain Net change in unrealized appreciation (depreciation) Net increase in net assets from operations Distributions to shareholders from: Net investment income Class A Class B Class C Total distributions Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Total net increase from capital stock transactions Total increase in net assets Net Assets at end of period $ 55,061,312 $ 49,342,098 Undistributed net investment income (loss) $    (64,029) $      4,157 Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Class C Shares Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase from capital stock transactions See accompanying Notes to Financial Statements. 58 MEMBERS Mutual Funds | April 30, 2012 Statements of Changes in Net Assets Moderate Allocation Fund Aggressive Allocation Fund Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 $ 40,992,945 $ 37,440,131 $ 43,413,865 $ 40,992,945 $      (8,515) $  1,069,200 $        996 $    136,547 See accompanying Notes to Financial Statements. 59 MEMBERS Mutual Funds | April 30, 2012 Statements of Changes in Net Assets Cash Reserves Fund Bond Fund Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Net Assets at beginning of period $ 13,898,862 $ 13,743,471 Increase in net assets from operations: Net investment income (loss) – – Net realized gain on investments and options transactions – 5 Net change in unrealized appreciation (depreciation) – – Net increase in net assets resulting from operations – 5 Distributions to shareholders from: Net investment income Class A – – Class B1 – – Class Y1 – – Net realized gains Class A – Class Y1 – Total distributions – – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares1 Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net decrease from capital stock transactions Class Y Shares1 Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions Total net increase (decrease) from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period $ 13,358,060 $ 13,898,862 Undistributed net investment income (loss) $      – $      – $     28,694 $     83,385 Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares1 Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net decrease from capital stock transactions Class Y Shares1 Shares sold Issued to shareholders in reinvestment of distributions Shares redeemed Net increase (decrease) from capital stock transactions 1 Class Y shares are not available for the Cash Reserves and Diversified Income Funds. Class B shares are not available for the Equity Income Fund. See accompanying Notes to Financial Statements. 60 MEMBERS Mutual Funds | April 30, 2012 Statements of Changes in Net Assets High Income Fund Diversified Income Fund Equity Income Fund Large Cap Value Fund Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 $ 88,819,418 $ 91,550,650 $ 67,466,736 $ 35,520,264 – $ 99,792,990 $ 95,307,538 $ 88,819,418 $ 67,466,736 $     29,194 $    150,065 $      5,438 $      3,645 $     34,385 $      – $    773,401 $  1,860,913 – See accompanying Notes to Financial Statements. 61 MEMBERS Mutual Funds | April 30, 2012 Statements of Changes in Net Assets Large Cap Growth Fund Mid Cap Fund Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Net Assets at beginning of period $ 78,606,852 Increase in net assets from operations: Net investment income (loss) Net realized gain Net change in unrealized appreciation (depreciation) Net increase (decrease) in net assets from operations Distributions to shareholders from: Net investment income Class A – – Class B – Class Y – – Net realized gains Class A – Class B – Class Y – Total distributions – – Capital Stock transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions 9 – – Shares redeemed Redemption fees – Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions – – Shares redeemed Net increase (decrease) from capital stock transactions Total net increase (decrease) from capital stock transactions Total increase (decrease) in net assets Net Assets at end of period Undistributed net investment income (loss) $     (7,965) $     79,708 $   (102,985) $         – Capital Share transactions: Class A Shares Shares sold Issued to shareholders in reinvestment of distributions 1 – – Shares redeemed Net increase (decrease) from capital stock transactions Class B Shares Shares sold Issued to shareholders in reinvestment of distributions – Shares redeemed Net increase (decrease) from capital stock transactions Class Y Shares Shares sold Issued to shareholders in reinvestment of distributions 47 7 – – Shares redeemed Net increase (decrease) from capital stock transactions See accompanying Notes to Financial Statements. 62 MEMBERS Mutual Funds | April 30, 2012 Statements of Changes in Net Assets Small Cap Fund International Stock Fund Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 Six-Months Ended April 30, 2012 (unaudited) Year Ended October 31, 2011 $ 20,505,842 $ 32,042,388 $ 68,992,523 – $ 20,315,308 $ 20,505,842 $ 44,690,427 $ 68,992,523 $     77,244 $     498 $    360,194 $  1,428,662 79 – – – See accompanying Notes to Financial Statements. 63 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.94 $ 9.34 $ 8.53 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 9.34 $ 8.53 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 26 50 38 90 39 CLASS B Net Asset Value at beginning of period $ 9.94 $ 9.34 $ 8.48 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 9.34 $ 8.48 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 8,203 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 26 50 38 90 39 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 64 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding CONSERVATIVE ALLOCATION FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 9.95 $ 9.35 $ 8.48 Income from Investment Operations: Net investment income2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.95 $ 9.35 $ 8.48 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)7 26 50 38 MODERATE ALLOCATION FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.76 $ 9.63 $ 8.77 $ 7.84 Income from Investment Operations: Net investment income2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.76 $ 9.63 $ 8.77 $ 7.84 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 84,321 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)7 20 54 30 83 21 1 Commenced investment operations February 29, 2008. 4 Not annualized. 2 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 5 Annualized. 6 Amounts represent less than $0.005 per share. 3 Total return without applicable sales charge. 7 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 65 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding MODERATE ALLOCATION FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period $ 9.70 $ 9.58 $ 8.72 $ 7.80 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.70 $ 9.58 $ 8.72 $ 7.80 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 26,928 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 20 54 30 83 21 Six Months Ended 4/30/12 (unaudited) Year Ended October 31, Inception to 10/31/082 CLASS C Net Asset Value at beginning of period $ 9.71 $ 9.58 $ 8.72 $ 7.80 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.71 $ 9.58 $ 8.72 $ 7.80 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 3,939 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 20 54 30 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 4 Not annualized. 5 Annualized. 2 Commenced investment operations February 29, 2008. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Total return without applicable sales charge. See accompanying Notes to Financial Statements. 66 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.32 $ 9.04 $ 8.12 $ 7.16 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.79 $ 9.32 $ 9.04 $ 8.12 $ 7.16 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 29 62 17 91 24 CLASS B Net Asset Value at beginning of period $ 9.23 $ 8.96 $ 8.05 $ 7.12 Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.71 $ 9.23 $ 8.96 $ 8.05 $ 7.12 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 9,975 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 29 62 17 90 24 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 67 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding AGGRESSIVE ALLOCATION FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, Inception to 10/31/081 CLASS C Net Asset Value at beginning of period $ 9.24 $ 8.97 $ 8.06 $ 7.12 Income from Investment Operations: Net investment income (loss)2 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.72 $ 9.24 $ 8.97 $ 8.06 $ 7.12 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $  996 $  828 $  508 $  470 $  229 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)7 29 62 17 CASH RESERVES FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from Investment Operations: Net investment income (loss)2 Total from investment operations Less Distributions: Distributions from net investment income – – – Total distributions – – – Net increase (decrease) in net asset value – – Net Asset Value at end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement and waiver of expenses by adviser (%) After reimbursement and waiver of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement and waiver of expenses by adviser (%) 1 Commenced investment operations February 29, 2008. 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge. 4 Not annualized. 5 Annualized. 6 Amounts represent less than $0.005 per share. 7 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 8 Ratio is net of fees waived by the adviser and distributor (See Note 3). See accompanying Notes to Financial Statements. 68 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding CASH RESERVES FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Income from Investment Operations: Net investment income (loss)7 Total from investment operations Less Distributions: Distributions from net investment income – – – Total distributions Net increase (decrease) in net asset value – – Net Asset Value at end of period $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 $ 1.00 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement and waiver of expenses by adviser (%) After reimbursement and waiver of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement and waiver of expenses by adviser (%) For the Period Ended 6/14/071 CLASS Y Net Asset Value at beginning of period $ 1.00 Income from Investment Operations: Net investment income7 Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase in net asset value Net Asset Value at end of period $ 1.00 Total Return (%)2 N/A Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $    – Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) 1 Cash Reserves Fund Class Y shares were liquidated June 14, 2007. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Ratio is net of fees waived by the adviser and distributor (see Note 3). 7 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. See accompanying Notes to Financial Statements. 69 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding BOND FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.48 $ 9.78 $ 9.88 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.48 $ 9.78 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 53 12 7 37 22 40 CLASS B Net Asset Value at beginning of period $ 9.48 $ 9.78 $ 9.88 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.48 $ 9.78 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 53 12 7 37 22 40 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 70 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding BOND FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 9.47 $ 9.77 $ 9.88 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.47 $ 9.77 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 53 12 7 37 40 HIGH INCOME FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 6.95 $ 7.10 $ 6.66 $ 5.57 $ 7.29 $ 7.36 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.09 $ 6.95 $ 7.10 $ 6.66 $ 5.57 $ 7.29 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 55 47 73 59 74 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 71 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding HIGH INCOME FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period Income from Investment Operations: $ 7.05 $ 7.19 $ 6.74 $ 5.63 $ 7.32 $ 7.39 Net investment income1 Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.20 $ 7.05 $ 7.19 $ 6.74 $ 5.63 $ 7.32 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 55 47 73 59 74 Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 6.92 $ 7.09 $ 6.65 $ 5.56 $ 7.30 $ 7.36 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.04 $ 6.92 $ 7.09 $ 6.65 $ 5.56 $ 7.30 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 55 47 73 59 74 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 72 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding DIVERSIFIED INCOME FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.92 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.92 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 73 17 24 28 15 62 CLASS B Net Asset Value at beginning of period $ 9.96 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 73 17 24 28 15 62 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 73 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding EQUITY INCOME FUND Six Months Ended 4/30/12 (unaudited) Year Ended 10/31/11 Inception to 10/31/101 CLASS A Net Asset Value at beginning of period $ 9.76 Income from Investment Operations: Net investment loss2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from net investment income – – Distributions from capital gains Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.76 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets (%) Ratio of net investment income to average net assets (%) Portfolio Turnover (%)6 58 CLASS Y Net Asset Value at beginning of period $ 9.81 Income from Investment Operations: Net investment income (loss)2 Net realized and unrealized gain on investments Total from investment operations Less Distributions: Distributions from net investment income – – Distributions from capital gains Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.81 Total Return (%)3 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets (%) Ratio of net investment income to average net assets (%) Portfolio Turnover (%)6 58 1 Fund was seeded on October 31, 2009 2 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Total return without applicable sales charge 4 Not annualized. 5 Annualized. 6 Portfolio Turnover is calculated at the fund level and represents the entire period. 7 Amounts represent less than $0.005 per share. See accompanying Notes to Financial Statements. 74 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 39 70 86 55 47 CLASS B Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 39 70 86 55 47 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 75 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP VALUE FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Return of capital – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 39 70 86 55 47 LARGE CAP GROWTH FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – – Total distributions – – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 77 79 93 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 4 Annualized. 5 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Not annualized. See accompanying Notes to Financial Statements. 76 Financial Highlights for a Share of Beneficial Interest Outstanding LARGE CAP GROWTH FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS B Net Asset Value at beginning of period Income from Investment Operations: Net investment income (loss)1 Net realized and unrealized gain (loss) on investments Total from investment operations Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 77 79 93 CLASS Y Net Asset Value at beginning of period Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 77 79 93 1 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 77 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding MID CAP FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 6.60 $ 5.95 $ 4.95 $ 4.08 $ 7.45 $ 6.27 Income from Investment Operations: Net investment loss1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.45 $ 6.60 $ 5.95 $ 4.95 $ 4.08 $ 7.45 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) (0.26)4 Portfolio Turnover (%)6 70 68 CLASS B Net Asset Value at beginning of period $ 6.04 $ 5.49 $ 4.60 $ 3.83 $ 7.04 $ 5.96 Income from Investment Operations: Net investment loss1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – (0.05) – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 6.80 $ 6.04 $ 5.49 $ 4.60 $ 3.83 $ 7.04 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 4,891 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 70 68 1 Net investment loss calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 78 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding MID CAP FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 6.69 $ 6.01 $ 5.00 $ 4.11 $ 7.47 $ 6.27 Income from Investment Operations: Net investment income (loss)7 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 7.56 $ 6.69 $ 6.01 $ 5.00 $ 4.11 $ 7.47 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 70 68 SMALL CAP FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, Inception to 10/31/071 CLASS A Net Asset Value at beginning of period $ 9.93 $ 8.24 $ 7.29 Income from Investment Operations: Net investment income7 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – Less Distributions: Distributions from investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.93 $ 8.24 $ 7.29 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $  883 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 73 15 40 21 55 1 Commenced investment operations December 27, 2006. 5 Amounts represent less than $0.005 per share. 2 Total return without applicable sales charge. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 3 Not annualized. 7 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 4 Annualized. See accompanying Notes to Financial Statements. 79 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding SMALL CAP FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, Inception to 10/31/071 CLASS B Net Asset Value at beginning of period $ 9.78 $ 8.18 $ 7.24 Income from Investment Operations: Net investment income (loss)7 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – – – Less Distributions: – Distributions from net investment income – – – _ Distributions from capital gains – Total distributions – – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.78 $ 8.18 $ 7.24 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 67 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 73 15 40 21 55 CLASS Y Net Asset Value at beginning of period $ 9.91 $ 8.22 $ 7.31 $ 9.82 Income from Investment Operations: Net investment income7 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – Total distributions – Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.91 $ 8.22 $ 7.31 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 73 15 40 21 55 1 CLass A & B shares commenced investment operations December 27, 2006. Class Y shares commenced investment operations January 9, 2007. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. 2 Total return without applicable sales charge. 7 Net investment income (loss) calculated excluding permanent tax adjustments to undistributed net investment income. 3 Not annualized. 4 Annualized. See accompanying Notes to Financial Statements. 80 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS A Net Asset Value at beginning of period $ 9.94 $ 8.47 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Redemption Fees (see Note 2) – Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.94 $ 8.47 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 44 52 82 69 79 CLASS B Net Asset Value at beginning of period $ 9.92 $ 9.76 $ 8.33 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income – Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.92 $ 9.76 $ 8.33 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) $ 4,854 $ 5,109 $ 6,237 Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)6 44 52 82 69 79 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Amounts represent less than $0.005 per share. 6 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 81 MEMBERS Mutual Funds | April 30, 2012 Financial Highlights for a Share of Beneficial Interest Outstanding INTERNATIONAL STOCK FUND (continued) Six Months Ended 4/30/12 (unaudited) Year Ended October 31, CLASS Y Net Asset Value at beginning of period $ 9.95 $ 8.48 Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments Total from investment operations Less Distributions: Distributions from net investment income Distributions from capital gains – – – Total distributions Net increase (decrease) in net asset value Net Asset Value at end of period $ 9.95 $ 8.48 Total Return (%)2 Ratios/Supplemental Data: Net Assets at end of period (in 000’s) Ratios of expenses to average net assets: Before reimbursement of expenses by adviser (%) After reimbursement of expenses by adviser (%) Ratio of net investment income to average net assets After reimbursement of expenses by adviser (%) Portfolio Turnover (%)5 44 52 82 69 79 1 Net investment income calculated excluding permanent tax adjustments to undistributed net investment income. 2 Total return without applicable sales charge. 3 Not annualized. 4 Annualized. 5 Portfolio Turnover is calculated at the fund level and represents the entire fiscal year or period. See accompanying Notes to Financial Statements. 82 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) 1. ORGANIZATION The MEMBERS Mutual Funds, a Delaware business trust (the "Trust"), is registered under the Investment Company Act of 1940, as amended (the "1940 Act"), as a diversified, open-end, management investment company. As of the date of this report, the Trust offers thirteen funds (individually, a "Fund," collectively, the "Funds"). The Declaration of Trust permits the Trustees to issue an unlimited number of shares of beneficial interest of the Trust without par value. The Trust has entered into an Investment Advisory Agreement with Madison Asset Management, LLC (the "Investment Adviser"). The Investment Adviser, in turn, has entered into subadvisory agreements with certain subadvisers ("Subadvisers") for the management of the investments of the High Income Fund, Small Cap Fund and the International Stock Fund. The accompanying financial statements include the Cash Reserves, Bond, High Income, Diversified Income, Equity Income, Large Cap Value, Large Cap Growth, Mid Cap, Small Cap and International Stock Funds (collectively, the "Core Funds"), and the Conservative Allocation, Moderate Allocation and Aggressive Allocation Funds (collectively, the "Allocation Funds"). The Core Funds, excluding the Cash Reserves, Diversified Income and Equity Income Funds, offer three classes of shares: Class A, B and Y. The Allocation Funds offer three classes of shares: Class A, B and C. The Cash Reserves Fund and the Diversified Income Fund offer two classes of shares: Class A and B. The Equity Income Fund offers two classes of shares: Class A and Y. Each class of shares represents an interest in the assets of the respective Fund and has identical voting, dividend, liquidation and other rights, except that each class of shares bears its own distribution fees and servicing fees, if any, and its proportional share of Fund level expenses, is subject to its own sales charges, if any, and has exclusive voting rights on matters pertaining to Rule 12b-1 of the 1940 Act as it relates to that class and other class-specific matters. 2. SIGNIFICANT ACCOUNTING POLICIES The preparation of financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reported period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by each Fund in the preparation of its financial statements. Portfolio Valuation: Securities and other investments are valued as follows: Equity securities, including American Depository Receipts ("ADRs"), and exchange-traded funds ("ETFs") listed on any U.S. or foreign stock exchange or quoted on the National Association of Securities Dealers Automated Quotation System ("NASDAQ") are valued at the last quoted sale price or official closing price on that exchange or NASDAQ on the valuation day (provided that, for securities traded on NASDAQ, the Funds utilize the NASDAQ Official Closing Price). If no sale occurs, (a) equities traded on a U.S. exchange or on NASDAQ are valued at the mean between the closing bid and closing asked prices and (b) equity securities traded on a foreign exchange are valued at the official bid price. Debt securities purchased with a remaining maturity of 61 days or more are valued on the basis of last available bid prices or current market quotations provided by dealers or pricing services approved by the Trust. In determining the value of a particular investment, pricing services may use certain information with respect to transactions in such investments, quotations from dealers, pricing matrixes, market transactions in comparable investments, various relationships observed in the market between investments and calculated yield measures based on valuation technology commonly employed in the market for such investments. Asset-backed and mortgage-backed securities are valued by independent pricing services using models that consider estimated cash flows of each tranche of the security, establish a benchmark yield and develop an estimated tranche specific spread to the benchmark yield based on the unique attributes of the tranche. Investments in shares of open-end mutual funds, including money market funds, are valued at their daily net asset value ("NAV") which is calculated as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern 83 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) Standard Time) on each day on which the New York Stock Exchange is open for business. NAV per share is determined by dividing each Fund’s total net assets by the number of shares of such Fund outstanding at the time of calculation. Total net assets are determined by adding the total current value of portfolio securities, cash, receivables, and other assets and subtracting liabilities. Because the assets of the Allocation Funds consist primarily of shares of underlying funds, the NAV of each Allocation Fund is determined based on the NAVs of the underlying funds. Short-term instruments having maturities of 60 days or less and all securities in the Cash Reserves Fund are valued on an amortized cost basis, which approximates market value. Over-the-counter securities not listed or traded on NASDAQ are valued at the last sale price on the valuation day. If no sale occurs on the valuation day, an over-the-counter security is valued at the mean between the last bid and asked prices. Over-the-counter options are valued based upon prices provided by market makers in such securities or dealers in such currencies. Exchange traded options are valued at the last sale or bid price on the exchange where such option contract is principally traded except in the case of exchange traded options held by the Equity Income Fund, which are valued at the mean of the best bid and best ask prices across all option exchanges. Financial futures contracts generally are valued at the settlement price established by the exchange(s) on which the contracts are primarily traded. The Funds’ Pricing Committee (the "Committee") shall estimate the fair value of futures positions affected by the daily limit by using its valuation procedures for determining fair value, when necessary. Spot and forward foreign currency exchange contracts are valued based on quotations supplied by dealers in such contracts. Overnight repurchase agreements are valued at cost, and term repurchase agreements (i.e., those whose maturity exceeds seven days), swaps, caps, collars and floors are valued at the average of the closing bids obtained daily from at least one dealer. Through the end of this reporting period, the value of all assets and liabilities expressed in foreign currencies was converted into U.S. dollar values using the then current exchange rate at the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). All other securities for which either quotations are not readily available, no other sales have occurred, or in the Investment Adviser’s opinion, do not reflect the current market value, are appraised at their fair values as determined in good faith by the Committee and under the general supervision of the Board of Trustees. When fair value pricing of securities is employed, the prices of securities used by the Funds to calculate NAV may differ from market quotations or official closing prices. Because the Allocation Funds primarily invest in underlying funds, government securities and short-term paper, it is not anticipated that the Investment Adviser will need to "fair" value any of the investments of these Funds. However, an underlying fund may need to "fair" value one or more of its investments, which may, in turn, require a Allocation Fund to do the same because of delays in obtaining the underlying fund’s NAV. A Fund’s investments (or underlying fund) will be valued at fair value if, in the judgment of the Committee, an event impacting the value of an investment occurred between the closing time of a security’s primary market or exchange (for example, a foreign exchange or market) and the time the Fund’s share price is calculated at as of the close of regular trading on the New York Stock Exchange (usually 4:00 p.m. Eastern Standard Time). Significant events may include, but are not limited to, the following: (1) significant fluctuations in domestic markets, foreign markets or foreign currencies; (2) occurrences not directly tied to the securities markets such as natural disasters, armed conflicts or significant government actions; and (3) major announcements affecting a single issuer or an entire market or market sector. In responding to a significant event, the Committee would determine the fair value of affected securities considering factors including, but not limited to: fundamental analytical data relating to the investment; the nature and duration of any restrictions on the disposition of the investment; and the forces influencing the market(s) in which the investment is purchased or sold. The Committee may rely on an independent fair valuation service to adjust the valuations of foreign equity securities based on 84 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) specific market-movement parameters (generally tracking valuation correlations between U.S. markets and each non-U.S. security) established by the Committee and approved by the Funds. Security Transactions and Investment Income: Security transactions are accounted for on a trade date basis. Net realized gains or losses on sales are determined by the identified cost method. Interest income is recorded on an accrual basis. Dividend income is recorded on ex-dividend date. Amortization and accretion are recorded on the effective yield method. Expenses: Expenses that are directly related to one Fund are charged directly to that Fund. Other operating expenses are prorated to the Funds on the basis of relative net assets. Class-specific expenses are borne by that class. Classes: Income and realized and unrealized gains/losses are allocated to the respective classes on the basis of relative net assets. Repurchase Agreements: Each Fund may engage in repurchase agreements. In a repurchase agreement, a security is purchased for a relatively short period (usually not more than 7 days) subject to the obligation to sell it back to the issuer at a fixed time and price plus accrued interest. The Funds will enter into repurchase agreements only with members of the Federal Reserve System and with "primary dealers" in U.S. Government securities. As of April 30, 2012, only the Equity Income Fund had open repurchase agreements. The Trust has established a procedure providing that the securities serving as collateral for each repurchase agreement must be delivered to the Funds’ custodian either physically or in book-entry form and that the collateral must be marked to market daily to ensure that each repurchase agreement is fully collateralized at all times. In the event of bankruptcy or other default by a seller of a repurchase agreement, a Fund could experience one of the following: delays in liquidating the underlying securities during the period in which the Fund seeks to enforce its rights thereto, possible subnormal levels of income, declines in value of the underlying securities, or lack of access to income during this period and the expense of enforcing its rights. In April 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-03 "Reconsideration of Effective Control of Repurchase Agreements." ASU 2011-03 is an amendment to Topic 860 "Transfers and Servicing." These amendments simplify the accounting for repurchase agreements by eliminating the requirement that the transferor demonstrate it has adequate collateral to fund substantially all the cost of purchasing replacement assets. As a result, more arrangements could be accounted for as secured borrowings rather than sales. The guidance applies to public and nonpublic companies and is effective for interim and annual reporting periods beginning on or after December 15, 2011. The guidance should be applied prospectively to transactions or modifications of existing transactions that occur on or after the effective date. At this time, management is evaluating the implications of ASU 2011-03 and its impact on the Funds’ financial statements. Foreign Currency Transactions: The books and records are maintained in U.S. dollars. Foreign currency denominated transactions (i.e., market value of investment securities, assets and liabilities, purchases and sales of investment securities, and income and expenses) are translated into U.S. dollars at the current rate of exchange. Each Fund, except the Cash Reserves Fund, which can only invest in U.S. dollar-denominated foreign money market securities, reports certain foreign currency-related transactions as components of realized gains or losses for financial reporting purposes, whereas such components are treated as ordinary income for federal income tax purposes. Only the International Stock Fund had net realized gains associated with currency transactions, and that amount of $65,966 is included in the Statements of Operations under the heading "Net realized gain (loss) on investments" for that Fund. 85 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to change in market prices of securities. Such amounts are categorized as gain or loss on investments for financial reporting purposes. Forward Foreign Currency Exchange Contracts: Each Fund, except the Cash Reserves Fund, may purchase and sell forward foreign currency exchange contracts for defensive or hedging purposes. When entering into forward foreign currency exchange contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. These contracts are valued daily. The Funds’ net assets reflect unrealized gains or losses on the contracts as measured by the difference between the forward foreign currency exchange rates at the dates of entry into the contracts and the forward rates at the reporting date. The Funds realize a gain or a loss at the time the forward foreign currency exchange contracts are settled or closed out with an offsetting contract. Realized and unrealized gains and losses are included in the Statements of Operations. As of April 30, 2012, none of the Funds had open forward foreign currency exchange contracts. If a Fund enters into a forward foreign currency exchange contract to buy foreign currency for any purpose, the Fund will be required to place cash or other liquid assets in a segregated account with the Fund’s custodian in an amount equal to the value of the Fund’s total assets committed to the consummation of the forward contract. If the value of the securities in the segregated account declines, additional cash or securities will be placed in the segregated account so that the value of the account will equal the amount of the Fund’s commitment with respect to the contract. Futures Contracts: Each Fund, except the Cash Reserves Fund, may purchase and sell futures contracts and purchase and write options on futures contracts. The Funds will engage in futures contracts or related options transactions to hedge certain market positions. Upon entering into a futures contract, the Fund is required to pledge to the broker an amount of cash, U.S. Government securities or other assets, equal to a certain percentage of the contract (initial margin deposit). Subsequent payments, known as "variation margin," are made or received by the Fund each day, depending on the daily fluctuations in the fair value of the futures contract. When a Fund enters into a futures contract, the Fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. The Fund recognizes a gain or loss equal to the daily change in the value of the futures contracts. Should market conditions move unexpectedly, the Fund may not achieve the anticipated benefits of the futures contracts and may realize a loss. As of April 30, 2012, none of the Funds had open futures contracts. Illiquid Securities: Each Fund currently limits investments in illiquid securities to 15% of net assets at the time of purchase, except the Cash Reserves Fund, which limits the investment in illiquid securities to 5% of net assets. At April 30, 2012, investments in securities of the Bond, High Income and Diversified Income Funds included illiquid issues. The aggregate values of illiquid securities held by the Bond, High Income and Diversified Income Funds were $2,925,769, $1,311,562 and $1,674,961, respectively, which represent 2.0%, 1.3% and 1.8% of net assets, respectively. Pursuant to guidelines adopted by the Board of Trustees, certain unregistered securities are determined to be liquid and are not included within the percent limitations specified above. Information concerning the illiquid securities held at April 30, 2012, which includes cost and acquisition date, is as follows: Security Acquisition Date Acquisition Cost Security Acquisition Date Acquisition Cost Bond Fund High Income Fund American Association of Retired Persons 5/16/02 $  786,689 Affinion Group Inc. Various $  409,421 ERAC USA Finance LLC 12/16/04 Ferrellgas Partners L.P. 3/31/10 WM Wrigley Jr. Co. 6/21/10 Lucent Technologies Capital Trust I Various 86 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) Diversified Income Fund Acquisition Date Acquisition Cost American Association of Retired Persons 5/16/02 $  786,689 ERAC USA Finance LLC 12/16/04 WM Wrigley Jr. Co. 6/21/10 Delayed Delivery Securities: Each Fund may purchase securities on a when-issued or delayed delivery basis. "When-issued" refers to securities whose terms are available and for which a market exists, but that have not been issued. For when-issued or delayed delivery transactions, no payment is made until delivery date, which is typically longer than the normal course of settlement, and often a month or more after the purchase. When a Fund enters into an agreement to purchase securities on a when-issued or delayed delivery basis, the Fund segregates cash or other liquid securities, of any type or maturity, equal in value to the Fund’s commitment. Losses may arise due to changes in the market value of the underlying securities, if the counterparty does not perform under the contract, or if the issuer does not issue the securities due to political, economic or other factors. As of April 30, 2012, none of the Funds had entered into such transactions. Redemption Fees: The Small Cap and the International Stock Funds will deduct a fee of 2% from redemption proceeds on Class A and Class B shares held 30 calendar days or less. Redemption fees are treated as additional paid-in capital to the Fund from which the shares are redeemed and are designed to help offset any costs associated with short-term shareholder trading. Fair Value Measurements: Each Fund has adopted the Financial Accounting Standards Board ("FASB") guidance on fair value measurements. Fair value is defined as the price that each Fund would receive upon selling an investment in, or pay to transfer a liability in, an orderly transaction with an independent buyer in the principal or most advantageous market of the investment or liability. A three-tier hierarchy is used to maximize the use of observable market data "inputs" and minimize the use of unobservable "inputs" and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (for example, the risk inherent in a particular valuation technique used to measure fair value including such a pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 – unadjusted quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rate volatilities, prepayment speeds, credit risk, benchmark yields, transactions, bids, offers, new issues, spreads and other relationships observed in the markets among comparable securities, underlying equity of the issuer; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data etc.) Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The valuation techniques used by the Funds to measure fair value for the period ended April 30, 2012 maximized the use of observable inputs and minimized the use of unobservable inputs. The Funds utilized the multi-dimensional relational 87 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) pricing model and option adjusted spread pricing fair value techniques. The Funds also estimated the price that would have prevailed in a liquid market for an international equity security given information available at the time of evaluation. As of April 30, 2012, none of the Funds held securities deemed as a Level 3. The following is a summary of the inputs used as of April 30, 2012 in valuing the Funds’ investments carried at market value (please see the Portfolio of Investments for each Fund for a listing of all securities within each caption): Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/12 Conservative Allocation $ 54,815,371 $        – $        – $ 54,815,371 Moderate Allocation – – Aggressive Allocation – – Cash Reserves1 – Bond Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Investment Companies – – – High Income Preferred Stocks – – Corporate Notes and Bonds – – Investment Companies – – – Diversified Income Common Stocks – – Asset Backed – – Corporate Notes and Bonds – – Mortgage Backed – – U.S. Government and Agency Obligations – – Investment Companies – – – Equity Income Assets: Common Stocks – – U.S. Government and Agency Obligations – – Repurchase Agreement – – Investment Companies – – – Liabilities: Options Written – – Large Cap Value Common Stocks – – Investment Companies – Large Cap Growth Common Stocks – – Investment Companies – 1 At April 30, 2012 all Level 2 securities held are Short Term Investments. See respective Portfolio of Investments. 88 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) Fund Quoted Prices in Active Markets for Identical Investments (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Value at 4/30/12 Mid Cap Common Stocks $        – $        – Investment Companies – Small Cap Common Stocks – – Investment Companies – International Stock Common Stocks Australia – – Belgium – – Brazil – – Canada – – China – – Denmark – – Finland – – France – – Germany – – Indonesia – – Ireland – – Italy – – Japan – – Netherlands – – New Zealand – – Russia – – South Africa – – South Korea – – Spain – – Sweden – – Switzerland – – Thailand – – Turkey – – United Kingdom – – Investment Companies – – – Derivatives: The FASB issued guidance intended to enhance financial statement disclosures for derivative instruments and hedging activities and enable investors to understand: a) how and why a Fund uses derivative instruments, b) how derivative instruments and related hedge fund items are accounted for, and c) how derivative instruments and related hedge items affect a Fund’s financial position, results of operations and cash flows. 89 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) The following table presents the types of derivatives in the Equity Income Fund by location as presented on the Statement of Assets and Liabilities as of April 30, 2012: Statement of Asset & Liability Presentation of Fair Values of Derivative Instruments Asset Derivatives Liability Derivatives Derivatives not accounted for as hedging instruments Statement of Assets and Liabilities Location Fair Value Statement of Assets and Liabilities Location Fair Value Equity contracts – Options written The following table presents the effect of Derivative Instruments on the Statement of Operations for the period ended April 30, 2012: Derivatives not accounted for as hedging instruments Realized Gain on Derivatives: Change in Unrealized Depreciation on Derivatives Equity contracts Management has determined that there is no impact on the financial statements of the other Funds held in the Trust as they currently do not hold derivative financial instruments. New Accounting Pronouncement: In May 2011, FASB issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board ("IASB") issued International Financial Reporting Standard ("IFRS") 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. The effective date of the ASU is for interim and annual periods beginning after December 15, 2011. The Investment Adviser has determined that the updated standards have no material impact on the Funds’ financial statements. In December 2011, the International Accounting Standards Board (IASB) and the FASB issued ASU 2011-11 "Disclosures about Offsetting Assets And Liabilities." These common disclosure requirements are intended to help investors and other financial statement users to better assess the effect or potential effect of offsetting arrangements on a portfolio’s financial position. They also improve transparency in the reporting of how companies mitigate credit risk, including disclosure of related collateral pledged or received. In addition, ASU 2011-11 facilitates comparison between those entities that prepare their financial statements on the basis of U.S. GAAP and those entities that prepare their financial statements on the basis of IFRS. ASU 2011-11 requires entities to disclose both gross and net information about both instruments and transactions eligible for offset in the financial position; and disclose instruments and transactions subject to an agreement similar to a master netting agreement. ASU 2011-11 is effective for fiscal years beginning on or after January 1, 2013, and interim periods within those annual periods. Management is currently evaluating the implications of ASU 2011-11 and its impact on financial statements disclosures. 3. ADVISORY, ADMINISTRATION AND DISTRIBUTION AGREEMENTS Advisory Agreement. For its investment advisory services to the Funds, the Investment Adviser is entitled to receive a fee, which is computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: 0.20% for the Conservative, Moderate and Aggressive Allocation Funds (collectively, the "Allocation Funds") ; 0.40% for the Cash Reserves Fund; 0.50% for the Bond Fund; 0.55% for the High Income Fund; 0.65% for the Diversified Income Fund; 0.85% for the Equity Income Fund; 0.55% for the Large Cap Value Fund; 0.75% for the Large Cap Growth Fund; 0.75% for the Mid Cap Fund; 1.00% for the Small Cap Fund; and 1.05% for the International Stock Fund. Except for the Allocation Funds and the Equity Income Fund, each Fund’s management fee will be reduced by 0.05% on assets 90 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) exceeding $500 million, and by another 0.05% on assets exceeding $1 billion. The Investment Adviser is solely responsible for the payment of all fees to the Subadvisers. The Subadvisers for the Funds at April 30, 2012 are Shenkman Capital Management, Inc. for the High Income Fund, Wellington Management Company, LLP for the Small Cap Fund and Lazard Asset Management LLC for the International Stock Fund. The Investment Adviser may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser waived a portion of management fees on the Cash Reserves Fund Class A Shares and Class B Shares for the purpose of maintaining a one–day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2012, the waivers totaled $24,884 for Class A Shares and $2,672 for Class B Shares and are reflected as fees waived in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup these waived fees. Services Agreement. The Investment Adviser provides or arranges for each Fund to have all of the necessary operational and support services it needs for a fee. These fees are computed daily and paid monthly, at an annualized percentage rate of the average daily value of the net assets of each Fund as follows: 0.25% for each of the Conservative, Moderate and Aggressive Allocation Funds; 0.15% for the Cash Reserves Fund; 0.15% for the Bond Fund; 0.20% for the High Income Fund; 0.20% for the Diversified Income Fund; 0.15% for the Equity Income Fund; 0.36% for the Large Cap Value Fund; 0.20% for the Large Cap Growth Fund; 0.40% for the Mid Cap Fund; 0.25% for the Small Cap Fund; and 0.30% for the International Stock Fund. The direct expenses of the Funds’ Independent Trustees and independent auditors are paid out of this fee on behalf of the Funds. The Investment Adviser may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the Investment Adviser waived a portion of service agreement fees on the Cash Reserves Fund Class A Shares and Class B Shares for the purpose of maintaining a one–day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2012, the waivers totaled $6,724 for Class A Shares and $737 for Class B Shares and are reflected as fees waived in the accompanying Statement of Operations. The Investment Adviser does not have the right to recoup these waived fees. Distribution Agreement. Mosaic Funds Distributor, LLC ("MFD") serves as distributor of the Funds. The Trust adopted distribution and/or service plans (the "Plans") with respect to the Trust’s Class A, B, and C shares pursuant to Rule 12b–1 under the 1940 Act. Under the Plans, the Trust will pay service fees to MFD for Class A, Class B, and Class C shares at an aggregate annual rate of 0.25% of each Fund’s daily net assets attributable to the respective class of shares for all Funds except the Cash Reserves Fund. The Trust will also pay distribution fees to MFD for Class B and Class C shares at an aggregate annual rate of 0.75% of each Fund’s daily net assets attributable to their respective classes. The distribution fees are used to reimburse MFD for its distribution expenses with respect to Class B and Class C only, including but not limited to: (1) initial and ongoing sales compensation to selling brokers and others engaged in the sale of Fund shares, (2) marketing, promotional and overhead expenses incurred in connection with the distribution of Fund shares, and (3) interest expenses on unreimbursed distribution expenses. The service fees are used by MFD to compensate selling brokers and others for providing personal and account maintenance services to shareholders. Fees incurred by the Funds under the Plans are detailed in the statement of operations. Front-end sales charges and contingent deferred sales charges ("CDSC") do not represent expenses of the Funds. Rather, they are deducted from the proceeds of sales of Fund shares prior to investment (Class A shares) or from redemption proceeds prior to remittance (Class A, B and C shares), as applicable. MFD, in turn, uses a portion of these fees to pay financial advisers who 91 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) sell Fund shares, as disclosed in the prospectus. The sales charges and CDSC collected and retained for the period November 1, 2011 through April 30, 2012, were as follows: Amount Collected Amount Retained Fund Class A Class B Class C Class A Class B Class C Conservative Allocation $ 89,634 $ 9,869 $ 9,869 Moderate Allocation Aggressive Allocation 77 77 Cash Reserves – Bond – – High Income – – Diversified Income – – Equity Income - – - – Large Cap Value – – Large Cap Growth – – Mid Cap – – Small Cap 52 – 52 – International Stock – – The distributor may from time to time voluntarily agree to waive a portion of its fees or expenses related to the Funds. In that regard, the distributor waived a portion of 12b-1 fees on the Cash Reserves Fund Class B Shares for the purpose of maintaining a one-day yield of zero. The amount of the daily waiver is equal to the amount required to maintain a minimum daily distribution rate of zero. For the period ended April 30, 2012, the waivers totaled $5,010 and are reflected as fees waived in the accompanying Statement of Operations. The distributor does not have the right to recoup these waived fees. Officers and Trustees: Certain officers and trustees of the Funds are also officers of the Investment Adviser. The Funds do not compensate their officers or affiliated trustees. Unaffiliated trustees receive from the Trust an attendance fee for each Board or Committee meeting attended, with additional remuneration paid to the Audit Committee and Nominating and Goverance Committee chairpersons. 4. DIVIDENDS FROM NET INCOME AND DISTRIBUTIONS OF CAPITAL GAINS With respect to dividends from net investment income, the Cash Reserves Fund declares dividends, if any, daily and reinvests dividends monthly. The Bond Fund, High Income Fund and Diversified Income Fund declare and reinvest dividends, if any, monthly. The Conservative Allocation and Equity Income Funds declare and reinvest dividends, if any, quarterly. The Moderate Allocation, Aggressive Allocation, Large Cap Value Fund, Large Cap Growth Fund, Mid Cap Fund, Small Cap Fund and the International Stock Fund declare and reinvest dividends, if any, annually. The Funds distribute net realized gains from investment transactions, if any, to shareholders annually. Income and capital gain distributions, if any, are determined in accordance with federal income tax regulations, which may differ from accounting principles generally accepted in the United States of America. Taxable distributions from income and realized capital gains in the Funds differ from book amounts earned during the period due to differences in the timing of capital gains recognition, and due to the reclassification of certain gains or losses from capital to income. Dividends from net investment income are determined on a class level. Capital gains are determined on a fund level. 92 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) 5. SECURITIES TRANSACTIONS For the period ended April 30, 2012, aggregate cost of purchases and proceeds from sales of securities, other than short-term investments, were as follows: U.S. Government Securities Other Investment Securities Fund Purchases Sales Purchases Sales Conservative Allocation $       – $       – $ 17,260,172 $ 11,671,615 Moderate Allocation – – Aggressive Allocation – – Bond – High Income – – Diversified Income Equity Income – – Large Cap Value – – Large Cap Growth – – Mid Cap – – Small Cap – – International Stock – – 6. COVERED CALL OPTIONS The Equity Income Fund will pursue its primary objective by employing an option strategy of writing (selling) covered call options on common stocks. The number of call options the Fund can write (sell) is limited by the amount of equity securities the Fund holds in its portfolio. The Fund will not write (sell) "naked" or uncovered call options. The Fund seeks to produce a high level of current income and gains generated from option writing premiums and, to a lesser extent, from dividends. Covered call writing also helps to reduce volatility (and risk profile) of the Fund by providing protection from declining stock prices. Transactions in option contracts during the period ended April 30, 2012 were as follows: Number of Contracts Premiums Received Options outstanding, beginning of period Options written during the period Options expired during the period Options closed during the period Options assigned during the period Options outstanding, end of period 7. FOREIGN SECURITIES Each Fund may invest in foreign securities; however, the Cash Reserves Fund is limited to U.S. dollar–denominated foreign money market securities. Foreign securities refer to securities that are: (1) issued by companies organized outside the U.S. or whose principal operations are outside the U.S., (2) issued by foreign governments or their agencies or instrumentalities, (3) principally traded outside the U.S., or (4) quoted or denominated in a foreign currency. Foreign securities include American Depositary Receipts ("ADRs"), European Depositary Receipts ("EDRs"), Global Depositary Receipts ("GDRs"), Swedish Depositary Receipts ("SDRs") and foreign money market securities. Dollar–denominated securities that are part of the Merrill Lynch U.S. Domestic Master Index are not considered a foreign security. Certain of the Funds have reclaim receivable balances, in which the Funds are due a reclaim on the taxes that have been paid to some foreign jurisdictions. The values of all reclaims are not significant for any of the Funds and are reflected in Other 93 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) Assets on the Statement of Assets and Liabilities. These receivables are reviewed to ensure the current receivable balance is reflective of the amount deemed to be collectible. 8. SECURITIES LENDING Each Fund, except the Allocation, Cash Reserves, Small Cap and Equity Income Funds, entered into a Securities Lending Agreement (the "Agreement") with State Street Bank and Trust Company ("State Street"). Under the terms of the Agreement, the Funds may lend portfolio securities to qualified borrowers in order to earn additional income. The Agreement requires that loans are collateralized at all times by cash or other liquid assets at least equal to 102% of the value of the securities, which is determined on a daily basis. At April 30, 2012, none of the Funds had securities out on loan. Amounts earned as interest on investments of cash collateral, net of rebates and fees, if any, are included in the Statement of Operations. The primary risk associated with securities lending is if the borrower defaults on its obligation to return the securities loaned because of insolvency or other reasons, the Funds could experience delays and costs in recovering securities loaned or in gaining access to the collateral. 9. FEDERAL INCOME TAX INFORMATION For federal income tax purposes, the Funds listed below have capital loss carryovers as of October 31, 2011, which are available to offset future capital gains, if any: Fund 2011 2012 2013 2014 2015 Conservative Allocation $       – $       – $       – $       – $       – $  610,919 $ 1,619,779 $       – Moderate Allocation – Aggressive Allocation – Cash Reserves – 5 Bond – – – 107,855 57,909 – – High Income – Diversified Income – Large Cap Value – Large Cap Growth – Mid Cap – Small Cap – International Stock – At April 30, 2012, the aggregate gross unrealized appreciation (depreciation) and net unrealized appreciation (depreciation) for all securities as computed on a federal income tax basis for each Fund were as follows: Fund Appreciation Depreciation Net Conservative Allocation $ 2,239,297 $  175,420 $ 2,063,877 Moderate Allocation Aggressive Allocation Bond High Income Diversified Income Equity Income Large Cap Value Large Cap Growth Mid Cap 94 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) Fund Appreciation Depreciation Net Small Cap $ 6,503,951 $ 313,053 $ 6,190,898 International Stock 10. CONCENTRATION OF RISK Investing in certain financial instruments, including forward foreign currency contracts and futures contracts, involves certain risks, other than that reflected in the Statements of Assets and Liabilities. Risks associated with these instruments include potential for an illiquid secondary market for the instruments or inability of counterparties to perform under the terms of the contracts, changes in the value of foreign currency relative to the U.S. dollar and financial statement volatility resulting from an imperfect correlation between the movements in the prices of the instruments and the prices of the underlying securities and interest rates being hedged. The High Income Fund, Mid Cap Fund and International Stock Fund enter into these contracts primarily to protect these Funds from adverse currency movements. Investing in foreign securities involves certain risks not necessarily found in U.S. markets. These include risks associated with adverse changes in economic, political, regulatory and other conditions, changes in currency exchange rates, exchange control regulations, expropriation of assets or nationalization, imposition of withholding taxes on dividend or interest payments or capital gains, and possible difficulty in obtaining and enforcing judgments against foreign entities. Further, issuers of foreign securities are subject to different, and often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The High Income Fund invests in securities offering high current income which generally will include bonds in the below investment grade categories of recognized rating agencies (so-called "junk bonds"). These securities generally involve more credit risk than securities in the higher rating categories. In addition, the trading market for high yield securities may be relatively less liquid than the market for higher-rated securities. The Fund generally invests at least 80% of its assets in high yield securities. The Equity Income Fund invests in options on securities. As the writer of a covered call option, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss should the price of the underlying security decline. The writer of an option has no control over the time when it may be required to fulfill its obligation as writer of the option. Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying security at the exercise price. Each Allocation Fund is structured as fund of funds, meaning that each invests primarily in the shares of other registered investment companies (the "underlying funds"), including ETFs. Thus, each Allocation Fund’s investment performance and its ability to achieve its investment goal are directly related to the performance of the underlying funds in which it invests; and the underlying fund’s performance, in turn, depends on the particular securities in which that underlying fund invests and the expenses of that fund. Accordingly, the Allocation Funds are subject to the risks of the underlying funds in direct proportion to the allocation of their respective assets among the underlying funds. Additionally, the Allocation Funds are subject to asset allocation risk and manager risk. Manager risk (i.e., fund selection risk) is the risk that the fund(s) selected to fulfill a particular asset class underperforms its peers. Asset allocation risk is the risk that the allocation of the Fund’s assets among the various asset classes and market segments will cause the Fund to underperform other funds with a similar investment objective. While investments in stocks and bonds have been keystones in wealth building and management for a hundred years, at times these investments have produced surprises for even the savviest investors. Those who enjoyed growth and income of 95 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) their investments were rewarded for the risks they took by investing in the markets. When the rare calamity strikes, the word "security" itself seems a misnomer. Although the Investment Adviser seeks to appropriately address and manage the risks identified and disclosed to you in connection with the management of the securities in the Funds, you should understand that the very nature of the securities markets includes the possibility that there may be additional risks of which we are not aware. We certainly seek to identify all applicable risks and then appropriately address them, take appropriate action to reasonably manage them and, of course, to make you aware of them so you can determine if they exceed your risk tolerance. Nevertheless, the often volatile nature of the securities markets and the global economy in which we work suggests that the risk of the unknown is something you must consider in connection with your investments in securities. Unforeseen events have the potential to upset the best laid plans of man, and could, under certain circumstances produce a material loss of the value of some or all of the securities we manage for you in the Funds. 11. CAPITAL SHARES AND AFFILIATED OWNERSHIP The Allocation Funds invest in underlying funds, certain of which may be deemed to be under common control because of the same or affiliated investment adviser and membership in a common family of investment companies (the "affiliated underlying funds’’). A summary of the transactions with each affiliated underlying fund during the period ended April 30, 2012 follows: Fund/Underlying Fund Balance of Shares Held at 10/31/11 Gross Additions Gross Sales Balance of Shares Held at 4/30/12 Value at 4/30/12 Realized Gain (Loss) Distributions Received1 Conservative Allocation Fund Madison Investment Grade Corporate Bond Fund – – $  3,053,572 $      – $ 31,310 Madison Mosaic Disciplined Equity Fund Madison Mosaic Institutional Bond Fund – – MEMBERS Bond Fund Class Y MEMBERS Equity Income Fund Class Y – – MEMBERS High Income Fund Class Y MEMBERS International Stock Fund Class Y MEMBERS Large Cap Growth Fund Class Y – – MEMBERS Large Cap Value Fund Class Y Totals 1 Distributions received include distributions from net investment income and from capital gains from the underlying funds. 96 MEMBERS Mutual Funds | April 30, 2012 Notes to Financial Statements (unaudited) Fund/Underlying Fund Balance of Shares Held at 10/31/11 Gross Additions Gross Sales Balance of Shares Held at 4/30/12 Value at 4/30/12 Realized Gain (Loss) Distributions Received1 Moderate Allocation Fund Madison Mosaic Disciplined Equity Fund – $ 9,495,338 $ 72,923 $  151,596 Madison Mosaic Institutional Bond Fund – – – Madison Mosaic NorthRoad International Fund Class Y – MEMBERS Bond Fund Class Y MEMBERS Equity Income Fund Class Y – – MEMBERS High Income Fund Class Y – MEMBERS International Stock Fund Class Y – MEMBERS Large Cap Growth Fund Class Y MEMBERS Large Cap Value Fund Class Y MEMBERS Mid Cap Fund Class Y2 – – – MEMBERS Small Cap Fund Class Y – Totals Aggressive Allocation Fund Madison Mosaic Disciplined Equity Fund – $ 5,128,836 $ 50,836 $ 85,286 Madison Mosaic NorthRoad International Fund Class Y – MEMBERS Equity Income Fund Class Y – – MEMBERS High Income Fund Class Y MEMBERS International Stock Fund Class Y – MEMBERS Large Cap Growth Fund Class Y MEMBERS Large Cap Value Fund Class Y – MEMBERS Mid Cap Fund Class Y2 – MEMBERS Small Cap Fund Class Y – – – Totals 1 Distributions received include distributions from net investment income and from capital gains from the underlying funds. 2 Non-income producing. 12. SUBSEQUENT EVENTS The Trust is aware of litigation relating to attempts by certain fixed income security-holders of Lyondell Chemical Company (LYO) to retrieve proceeds from the sale by equity security-holders of LYO shares occurring pursuant to its acquisition by merger in December 2007. The Midcap Fund received proceeds of approximately $389,000 from the sale of its LYO equity securities in December 2007. The Trust has not been named as a defendant in this litigation as of the date of this report. Management has evaluated the effects of all subsequent events that provide additional evidence about conditions that existed at the date of the Statement of Assets and Liabilities. There were no additional events or transactions that impacted the amounts or disclosures in the Funds’ financial statements. 97 MEMBERS Mutual Funds | April 30, 2012 Other Information (unaudited) FUND EXPENSES PAID BY SHAREHOLDERS As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, and redemption fees; and (2) ongoing costs, including management fees, distribution and/or service (12b–1) fees and other Fund expenses. The examples below are intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples below are based on an investment of $1,000 invested at the beginning of the period and held for the entire six-month period ended April 30, 2012. Expenses paid during the period in the tables below are equal to the Fund’s annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one–half fiscal year period). Actual Expenses The table below provides information about actual account values using actual expenses and actual returns for the Funds. You may use the information in this table, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the table for the Fund you own under the heading entitled "Expenses Paid During Period" to estimate the expenses you paid on your account during this period. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% $ 7.35 Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.04% 0.04% Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.22% N/A N/A N/A Large Cap Value 1.16% 1.91% Large Cap Growth 1.20% 1.95% Mid Cap 1.40% 2.15% Small Cap 1.50% 2.25% International Stock 1.60% 2.36% CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.45% 98 MEMBERS Mutual Funds | April 30, 2012 Other Information (unaudited) CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Bond 0.65% High Income 0.75% Equity Income 0.99% Large Cap Value 0.91% Large Cap Growth 0.95% Mid Cap 1.15% Small Cap 1.25% International Stock 1.35% Hypothetical Example for Comparison Purposes The table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which are not the Funds’ actual returns. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare the 5% hypothetical example of the Fund(s) you own with the 5% hypothetical examples that appear in the shareholder reports of other similar funds. CLASS A CLASS B Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 0.70% 1.45% $ 7.27 Moderate Allocation 0.70% 1.45% Aggressive Allocation 0.70% 1.45% Cash Reserves 0.04% 0.04% Bond 0.90% 1.65% High Income 1.00% 1.75% Diversified Income 1.10% 1.85% Equity Income 1.22% N/A N/A N/A Large Cap Value 1.16% 1.91% Large Cap Growth 1.20% 1.95% Mid Cap 1.40% 2.15% Small Cap 1.50% 2.25% International Stock 1.60% 2.36% CLASS C Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Conservative Allocation 1.45% Moderate Allocation 1.45% Aggressive Allocation 1.45% 99 MEMBERS Mutual Funds | April 30, 2012 Other Information (unaudited) CLASS Y Fund Beginning Account Value Ending Account Value Annual Expense Ratio Expenses Paid During Period Bond 0.65% High Income 0.75% Equity Income 0.99% Large Cap Value 0.91% Large Cap Growth 0.95% Mid Cap 1.15% Small Cap 1.25% International Stock 1.35% Please note that the expenses shown in both tables are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), or redemption fees. The information provided in the hypothetical example table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N–Q. Form N–Q is available to shareholders at no cost by calling 1-800-877-6089 or on the SEC’s website at www.sec.gov. Form N–Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. More information on the operation of the Public Reference Room may be obtained by calling 1–800–732-0330. PROXY VOTING POLICIES, PROCEDURES AND RECORDS A description of the policies and procedures used by the Funds to vote proxies related to portfolio securities is available to shareholders at no cost on the Funds’ website at www.membersfunds.com or by calling 1-800-877-6089. The proxy voting records for the Funds for the most recent twelve-month period ended June 30 are available to shareholders at no cost on the SEC’s website at www.sec.gov. FORWARD-LOOKING STATEMENT DISCLOSURE One of our most important responsibilities as investment company managers is to communicate with shareholders in an open and direct manner. Some of our comments in our letters to shareholders are based on current management expectations and are considered "forward-looking statements." Actual future results, however, may prove to be different from our expectations. You can identify forward-looking statements by words such as "estimate," "may," "will," "expect," "believe," "plan" and other similar terms. We cannot promise future returns. Our opinions are a reflection of our best judgment at the time this report is compiled, and we disclaim any obligation to update or alter forward-looking statements as a result of new information, future events, or otherwise. MEMBERS Mutual Funds MEMBERS Mutual Funds Post Office Box 8390 Boston, MA 02266-8390 1 (800) 877-6089 www.membersfunds.com SEC File Number: 811-08261 Item 2. Code of Ethics. Not applicable to Semi-Annual Report. Item 3. Audit Committee Financial Expert. Not applicable to Semi-Annual Report. Item 4. Principal Accountant Fees and Services. Not applicable to Semi-Annual Report. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Schedule of Investments Schedule included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable. Item 10. Submission of Matters to a Vote of Security Holders. The Trust does not normally hold shareholder meetings. There have been no changes to the Trust's procedures during the period covered by this report. Item 11. Controls and Procedures. (a) The Trust’s principal executive officer and principal financial officer determined that the Trust’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "Act")) are effective, based on their evaluation of these controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 within 90 days of the date of this report. There were no significant changes in the Trust’s internal controls or in other factors that could significantly affect these controls subsequent to the date of their evaluation. The officers identified no significant deficiencies or material weaknesses. (b) There were no changes in the Trust's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during thesecond fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Trust's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable to semi-annual report. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Act. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Act. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. MEMBERS Mutual Funds By: (signature) W. Richard Mason, CCO and Assistant Secretary Date: June 27, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: (signature) Katherine L. Frank, Principal Executive Officer Date: June 27, 2012 By: (signature) Greg Hoppe,Principal Financial Officer Date: June 27, 2012
